--------------------------------------------------------------------------------

Exhibit 10.9
 
KANSAS






WHEN RECORDED RETURN TO:
Porter & Hedges, LLP
1000 Main Street, 36th Floor
Houston, Texas 77002
Attn:     Nick D. Nicholas
 
MORTGAGE, ASSIGNMENT OF
PRODUCTION, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT


FROM


GULF WESTERN PETROLEUM LP, A TEXAS LIMITED PARTNERSHIP


TO


METAGE FUNDS LIMITED, AS COLLATERAL AGENT


A CARBON, PHOTOGRAPHIC, FACSIMILE OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.
 
A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT.  IN CERTAIN STATES, A POWER
OF SALE MAY ALLOW THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT
WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR
UNDER THIS INSTRUMENT.
 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.
 
THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.
 
THIS INSTRUMENT COVERS PROCEEDS OF MORTGAGED PROPERTY.
 
THIS INSTRUMENT COVERS AS-EXTRACTED COLLATERAL, MINERALS AND OTHER SUBSTANCES OF
VALUE WHICH MAY BE EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL
AND GAS), AND ACCOUNTS RESULTING FROM THE SALE OF AS-EXTRACTED COLLATERAL, AND
WHICH WILL BE FINANCED AT THE WELLHEADS OF THE WELL OR WELLS LOCATED ON THE
PROPERTIES DESCRIBED IN EXHIBIT A HERETO.  THIS FINANCING STATEMENT IS TO BE
FILED OR FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE RECORDS OR
SIMILAR RECORDS OF THE COUNTY RECORDERS OF THE COUNTIES LISTED ON EXHIBIT A
HERETO.  THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE CONCERNED,
WHICH INTEREST IS DESCRIBED IN EXHIBIT A ATTACHED HERETO.
 
PORTIONS OF THE MORTGAGED PROPERTY ARE GOODS WHICH ARE OR ARE TO BECOME AFFIXED
TO OR FIXTURES ON THE LAND DESCRIBED IN OR REFERRED TO IN EXHIBIT A
HERETO.  THIS FINANCING STATEMENT IS TO BE FILED FOR RECORD OR RECORDED, AMONG
OTHER PLACES, IN THE REAL ESTATE RECORDS OR SIMILAR RECORDS OF EACH COUNTY IN
WHICH SAID LAND OR ANY PORTION THEREOF IS LOCATED.  THE MORTGAGOR IS THE OWNER
OF RECORD INTEREST IN THE REAL ESTATE CONCERNED.  THIS INSTRUMENT IS ALSO TO BE
INDEXED IN THE INDEX OF FINANCING STATEMENTS.



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 

   
Page
     
ARTICLE I Grant of Lien and Indebtedness Secured
1
   
Section 1.01
Grant of Liens
1
 
   
Section 1.02
Grant of Security Interest
4
     
Section 1.03
Indebtedness Secured
5
     
Section 1.04
Fixture Filing, Etc
5
     
Section 1.05
Defined Terms
5
     
ARTICLE II Assignment of Production, Accounts and Proceeds
6
   
Section 2.01
Assignment
6
 
   
Section 2.02
[Reserved]
7
     
Section 2.03
No Modification of Payment Obligations
7
     
Section 2.04
Effectuating Payment of Production Proceeds to Mortgagee
7
     
Section 2.05
Application of Production Proceeds
7
     
Section 2.06
Release from Liability; Indemnification
8
     
ARTICLE III Representations, Warranties and Covenants
8
   
Section 3.01
Title
8
     
Section 3.02
Defend Title
9
     
Section 3.03
Not a Foreign Person
9
     
Section 3.04
Rentals, Taxes, Insurance and Fees Paid; Leases in Effect
9
     
Section 3.05
Operation By Third Parties
10
     
Section 3.06
Failure to Perform
10
     
Section 3.07
Sale of Mortgaged Property
10
 
   
Section 3.08
Sale of Production
11
 
   
Section 3.09
Operation of Mortgaged Property
12
     
Section 3.10
Suits and Claims
12
     
Section 3.11
Environmental
13



i

--------------------------------------------------------------------------------


 
Section 3.12
Not Abandon Wells; Participate in Operations; Non-Operated Interests
14
 
   
Section 3.13
Condemnation Awards
14
 
   
Section 3.14
Insurance
15
 
   
Section 3.15
Compliance with Leases
15
 
   
Section 3.16
Further Assurance
15
 
   
Section 3.17
Name and Place of Business
16
 
   
Section 3.18
Compliance with Laws and Agreements
16
 
   
Section 3.19
Management
16
 
   
ARTICLE IV Rights and Remedies
17
   
Section 4.01
Event of Default
17
 
   
Section 4.02
Foreclosure and Sale
17
 
   
Section 4.03
Agents
19
 
   
Section 4.04
Judicial Foreclosure; Receivership
19
 
   
Section 4.05
Foreclosure for Installments
19
 
   
Section 4.06
Separate Sales
19
 
   
Section 4.07
Possession of Mortgaged Property
20
 
   
Section 4.08
Occupancy After Foreclosure
20
 
   
Section 4.09
Remedies Cumulative, Concurrent and Nonexclusive
20
 
   
Section 4.10
No Release of Obligations
20
 
   
Section 4.11
Release of and Resort to Collateral
21
 
   
Section 4.12
Waiver of Redemption, Notice and Marshalling of Assets, Etc.
21
 
   
Section 4.13
Discontinuance of Proceedings
21
 
   
Section 4.14
Application of Proceeds
21
 
   
Section 4.15
Resignation of Operator
22
 
   
Section 4.16
INDEMNITY
22
     
ARTICLE V [INTENTIONALLY OMITTED]
22



ii

--------------------------------------------------------------------------------


 
ARTICLE VI Miscellaneous
23
   
Section 6.01
Release of Mortgage
23
 
   
Section 6.02
Severability
23
 
   
Section 6.03
Successors and Assigns of Parties
23
 
   
Section 6.04
Satisfaction of Prior Encumbrance
23
 
   
Section 6.05
Subrogation of Mortgagee
23
 
   
Section 6.06
Nature of Covenants
23
 
   
Section 6.07
Notices
23
 
   
Section 6.08
Counterparts
24
 
   
Section 6.09
Effective as a Financing Statement
24
 
   
Section 6.10
No Impairment of Security
24
 
   
Section 6.11
Acts Not Constituting Waiver
24
 
   
Section 6.12
Mortgagor’s Successors
25
 
   
Section 6.13
Certain Consents
25
 
   
Section 6.14
GOVERNING LAW
25
 
   
Section 6.15
EXCULPATION PROVISIONS
25
 
   
Section 6.16
FINAL AGREEMENT
26
 
   
Section 6.17
[Reserved]
26
 
   
Section 6.18
Compliance with Usury Laws
26
 
   
Section 6.19
Certain Obligations of Mortgagor
26
     
Section 6.20
Authority of Mortgagee
26



iii

--------------------------------------------------------------------------------


 
MORTGAGE, ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT, FIXTURE FILING AND
FINANCING STATEMENT
 
This MORTGAGE, ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT, FIXTURE FILING AND
FINANCING STATEMENT (this “Mortgage”) is entered into as of the Effective Date
(as hereinafter defined) by GULF WESTERN PETROLEUM LP, a Texas limited
partnership, whose address for notice is 4801 Woodway, Suite 306 W, Houston,
Texas 77056 (“Mortgagor”), to METAGE FUNDS LIMITED, whose address for notice is
Pollen Street, London, England  W1S 1NG, in its capacity as Collateral Agent for
the benefit of the holders of the Notes (as defined below) (together with its
successors and assigns, the “Mortgagee”).
 
RECITALS:
 
A.           Pursuant to that certain Securities Purchase Agreement dated as of
September 10, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Purchase Agreement”), among Gulf Western Petroleum
Corporation, a Nevada corporation (the “Company”), and the investors listed on
the Schedule of Buyers thereto, each of which is a holder of a Note (together
with their respective successors and assigns, the “Holders”), each individual
Holder made loans and certain other financial accommodations (collectively, the
“Loans”) to Company, as evidenced by that certain senior secured convertible
notes in an original aggregate principal amount of $3,700,000 (such notes,
together with any promissory notes or other securities issued in exchange or
substitution therefor or replacement thereof, and as any of the same may be
amended, supplemented, restated or modified and in effect from time to time, the
“Notes”).
 
B.           Mortgagor has executed and delivered to Mortgagee that certain
Guaranty dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), pursuant to which
Mortgagor and certain other parties have guaranteed all of the “Obligations”
under (and as defined in) the Guaranty.
 
C.           Mortgagor has agreed that all of the Indebtedness (as defined in
Section 1.03 hereof) is intended to be secured in part by this Mortgage and this
Mortgage is to be recorded in those jurisdictions as set forth on Exhibit A of
this Mortgage.
 
D.           Each Holder has conditioned its obligation to make the Loans upon
the execution and delivery by Mortgagor of this Mortgage, and Mortgagor has
agreed to enter into this Mortgage.
 
THEREFORE, in order to comply with the terms and conditions of the Purchase
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Mortgagor hereby agrees with
Mortgagee as follows:
 
ARTICLE I
Grant of Lien and Indebtedness Secured
 
Section 1.01     Grant of Liens.  To secure payment of the Indebtedness and the
performance of the covenants and obligations herein contained and contained in
the Guaranty and any other Loan Documents (as defined in Section 1.03(b)) to
which Mortgagor is a party, Mortgagor does by these presents hereby GRANT,
BARGAIN, SELL, ASSIGN, MORTGAGE, PLEDGE, HYPOTHECATE, TRANSFER and CONVEY unto
Mortgagee and Mortgagee's successors and substitutes in trust hereunder, WITH A
POWER OF SALE, the real and personal property, rights, titles, interests and
estates described in the following paragraphs (a) through (g) (collectively
called the “Mortgaged Property”):
 

--------------------------------------------------------------------------------


 
(a)           All rights, titles, interests and estates now owned or hereafter
acquired by Mortgagor in and to the oil and gas leases and/or oil, gas and other
mineral leases, other mineral properties, mineral servitudes and/or mineral
rights, “as extracted collateral” as defined in the Applicable UCC (as defined
in Section 1.02) and other interests and estates and the lands and premises
covered or affected thereby which are described on Exhibit A hereto without
regard to any limitations as to specific lands or depths that may be set forth
in Exhibit A (collectively called the “Hydrocarbon Property”) or which
Hydrocarbon Property is otherwise referred to herein, and specifically, but
without limitation, the undivided interests of Mortgagor which are more
particularly described on attached Exhibit A.
 
(b)           All rights, titles, interests and estates now owned or hereafter
acquired by Mortgagor in and to (i) the properties now or hereafter pooled or
unitized with any Hydrocarbon Property; (ii) all presently existing or future
unitization, communitization, pooling agreements and designations, orders or
declarations of pooled units and the units created thereby (including, without
limitation, all units created under orders, regulations, rules or other official
acts of any Federal, State or other governmental body or agency having
jurisdiction and any units created solely among working interest owners pursuant
to operating agreements or otherwise) which may affect all or any portion of the
Hydrocarbon Property including, without limitation, those units which may be
described or referred to on attached Exhibit A; (iii) all operating agreements,
production sales or other contracts, processing agreements, transportation
agreements, gas balancing agreements, farmout agreements, farm-in agreements,
salt water disposal agreements, area of mutual interest agreements, equipment
leases and other agreements described or referred to in this Mortgage or which
relate to any of the Hydrocarbon Property or interests in the Hydrocarbon
Property described or referred to herein or on attached Exhibit A or to the
production, sale, purchase, exchange, processing, handling, storage,
transporting or marketing of the Hydrocarbons (as defined in Section 1.01(c)
hereof) from or attributable to such Hydrocarbon Property or interests; (iv) all
geological, geophysical, engineering, accounting, title, legal, and other
technical or business data concerning the Hydrocarbon Property, the
Hydrocarbons, or any other item of Hydrocarbon Property which are in the
possession of Mortgagor or in which Mortgagor can otherwise grant a security
interest, and all books, files, records, magnetic media, computer records, and
other forms of recording or obtaining access to such data; and (v) the
Hydrocarbon Property described on attached Exhibit A and covered by this
Mortgage even though Mortgagor’s interests therein be incorrectly described or a
description of a part or all of such Hydrocarbon Property or Mortgagor’s
interests therein be omitted; it being intended by Mortgagor and Mortgagee
herein to cover and affect hereby all interests which Mortgagor may now own or
may hereafter acquire in and to the Hydrocarbon Property notwithstanding that
the interests as specified on Exhibit A may be limited to particular lands,
specified depths or particular types of property interests.
 
(c)           All rights, titles, interests and estates now owned or hereafter
acquired by Mortgagor in and to all oil, gas, casinghead gas, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined
therefrom and all other minerals (collectively called the “Hydrocarbons”) in and
under and which may be produced and saved from or attributable to the
Hydrocarbon Property, the lands pooled or unitized therewith and Mortgagor’s
interests therein, including all oil in tanks and all rents, issues, profits,
proceeds, products, revenues and other income from or attributable to the
Hydrocarbons, the Hydrocarbon Property, the lands pooled or unitized therewith
and Mortgagor’s interests therein.
 
(d)           All tenements, hereditaments, appurtenances and properties in
anywise appertaining, belonging, affixed or incidental to the Hydrocarbon
Property, rights, titles, interests and estates described or referred to in
paragraphs (a) and (b) above, which are now owned or which may hereafter be
acquired by Mortgagor, including, without limitation, any and all property, real
or personal, now owned or hereafter acquired and situated upon, used, held for
use, or useful in connection with the operating, working, extraction, treatment,
marketing, gathering, transmission or development of any of such Hydrocarbon
Property or the lands pooled or unitized therewith (excluding drilling rigs,
trucks, automotive equipment or other personal property which may be taken to
the premises for the purpose of drilling a well or for other similar temporary
uses) and including any and all oil wells, gas wells, injection wells or other
wells, buildings, structures, field separators, liquid extraction plants, plant
compressors, pumps, pumping units, pipelines, sales and flow lines, gathering
systems, field gathering systems, salt water disposal facilities, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, goods, inventory, equipment, appliances, tools, implements,
cables, wires, towers, casing, tubing and rods, surface leases, rights-of-way,
easements, servitudes, licenses and other surface and subsurface rights together
with all additions, substitutions, replacements, accessions and attachments to
any and all of the foregoing properties.
 
2

--------------------------------------------------------------------------------


 
(e)           Any property that may from time to time hereafter, by delivery or
by writing of any kind, be subjected to the lien and security interest hereof by
Mortgagor or by anyone on Mortgagor’s behalf; and Mortgagee is hereby authorized
to receive the same at any time as additional security hereunder.
 
(f)           All of the rights, titles and interests of every nature whatsoever
now owned or hereafter acquired by Mortgagor in and to the Hydrocarbon Property
rights, titles, interests and estates and every part and parcel thereof,
including, without limitation, the Hydrocarbon Property rights, titles,
interests and estates as the same may be enlarged by the discharge of any
payments out of production or by the removal of any charges or Permitted Liens
to which any of the Hydrocarbon Property rights, titles, interests or estates
are subject, or otherwise; all rights of Mortgagor to liens and security
interests securing payment of proceeds from the sale of production from the
Mortgaged Property, including, but not limited to, those liens and security
interests provided in §9-339a (or statute providing substantially similar rights
in whole or in part) of the Applicable UCC, as amended from time to time, any
other statute enacted in the jurisdiction in which the Hydrocarbon Property is
located or statute made applicable to the Hydrocarbon Property under federal law
(or some combination of federal and state law); together with any and all
renewals and extensions of any of the Hydrocarbon Property rights, titles,
interests or estates; all contracts and agreements supplemental to or amendatory
of or in substitution for the contracts and agreements described or mentioned
above; and any and all additional interests of any kind hereafter acquired by
Mortgagor in and to the Hydrocarbon Property rights, titles, interests or
estates.
 
(g)           All accounts, contract rights, inventory, choses in action (i.e.,
rights to enforce contracts or to bring claims thereunder), general intangibles,
insurance contracts and insurance proceeds (regardless of whether the same
arose, and/or the events which gave rise to the same occurred, on or before or
after the date hereof) and all proceeds and products of all such portions of the
Hydrocarbon Property and payments in lieu of production, whether such proceeds
or payments are goods, money, documents, instruments, chattel paper, securities,
accounts, general intangibles, fixtures, real property, or other assets and
regardless of whether such payments accrued, and/or the events which gave rise
to such payments occurred, on or before or after the date hereof, including,
without limitation, “take or pay” payments and similar payments, payments
received in settlement of or pursuant to a judgment rendered with respect to
take or pay or similar obligations or other obligations under a production sales
contract, payments received in buyout or buydown or other settlement of a
production sales contract, and payments received under a gas balancing or
similar agreement as a result of (or received otherwise in settlement of or
pursuant to judgment rendered with respect to) rights held by Mortgagor as a
result of Mortgagor (and/or its predecessors in title) taking or having taken
less gas from lands covered by a Hydrocarbon Property (or lands pooled or
unitized therewith) than its ownership of such Hydrocarbon Property would
entitle it to receive.
 
(h)           Without limitation of the generality of the foregoing, any rights
and interests of Mortgagor under any present or future hedge or swap agreements,
cap, floor, collar, exchange, forward or other hedge or protection agreements or
transactions relating to crude oil, natural gas or other Hydrocarbons, or any
option with respect to any such agreement or transaction now existing or
hereafter entered into by or on behalf of Mortgagor.
 
3

--------------------------------------------------------------------------------


 
(i)           All licenses, permits and other regulatory approvals held by
Mortgagor relating to the Mortgaged Property.
 
(j)           All proceeds of all of the rights, titles and interests of
Mortgagor described in the foregoing paragraphs (a) through (i) whether such
proceeds or payments are goods, money, documents, instruments, chattel paper,
securities, accounts, payment intangibles, general intangibles, fixtures,
real/immovable property, personal/movable property or other assets.
 
(k)           In addition to the rights granted to Mortgagee in Section 1.01(f)
of this Mortgage, any and all liens, security interests, financing statements or
similar interests of Mortgagor attributable to its interest in the Hydrocarbons
and proceeds of runs therefrom arising under or created by any statutory
provision, judicial decision or otherwise.
 
(l)           All of Mortgagor’s rights and interests pursuant to the provisions
of §9-339a (or statute providing substantially similar rights in whole or in
part) of the Applicable UCC and of any similar state or local jurisdiction
statute in any state wherein the Mortgaged Property is located, hereby vesting
in Mortgagee all of Mortgagor’s rights as an interest owner to the continuing
security interest in and liens upon the Mortgaged Property.
 
Any fractions or percentages specified on attached Exhibit A in referring to
Mortgagor’s interests are solely for purposes of the warranties made by
Mortgagor pursuant to Sections 3.01 and 3.05 hereof and shall in no manner limit
the quantum of interest affected by this Section 1.01 with respect to any
Hydrocarbon Property or with respect to any unit or well identified on said
Exhibit A.
 
TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee and to its successors
and assigns forever to secure the payment of the Indebtedness and to secure the
performance of the covenants, agreements, and obligations of Mortgagor herein
contained.
 
Section 1.02     Grant of Security Interest.  To further secure the
Indebtedness, Mortgagor hereby grants to Mortgagee a security interest in and to
the Mortgaged Property (whether now or hereafter acquired by operation of law or
otherwise) insofar as the Mortgaged Property consists of equipment, accounts,
contract rights, general intangibles, insurance contracts, insurance proceeds,
inventory, Hydrocarbons, fixtures and any and all other personal property of any
kind or character defined in and subject to the provisions of the Uniform
Commercial Code presently in effect in the jurisdiction in which the Mortgaged
Property is situated (“Applicable UCC”), including the proceeds and products
from any and all of such personal property.  Upon the happening of any of the
Events of Default (as defined in Section 4.01), Mortgagee is and shall be
entitled to all of the rights, powers and remedies afforded a secured party by
the Applicable UCC with reference to the personal property and fixtures in which
Mortgagee has been granted a security interest herein, or Mortgagee may proceed
as to both the real and personal property covered hereby in accordance with the
rights and remedies granted under this Mortgage in respect of the real property
covered hereby.  Such rights, powers and remedies shall be cumulative and in
addition to those granted to Mortgagee under any other provision of this
Mortgage or under any other security instrument.  Written notice mailed to
Mortgagor as provided herein at least ten (10) Business Days prior to the date
of public sale of any part of the Mortgaged Property which is personal property
subject to the provisions of the Applicable UCC, or prior to the date after
which private sale of any such part of the Mortgaged Property will be made,
shall constitute reasonable notice.  Except as otherwise expressly provided in
this Mortgage, all terms in this Mortgage relating to the Mortgaged Property and
the grant of the foregoing security interest which are defined in the Applicable
UCC shall have the meanings assigned to them in Article 9 (or, absent definition
in Article 9, in any other Article) of the Applicable UCC, as those meanings may
be amended, revised or replaced from time to time.  Notwithstanding the
foregoing, the parties intend that the terms used herein which are defined in
the Applicable UCC have, at all times, the broadest and most inclusive meanings
possible.


4

--------------------------------------------------------------------------------


 
Section 1.03     Indebtedness Secured.  This Mortgage is executed and delivered
by Mortgagor to secure and enforce the following (the “Indebtedness”):
 
(a)           Payment of and performance of any and all indebtedness,
obligations and liabilities of Mortgagor pursuant to the Guaranty including the
“Obligations” under and as defined in such Guaranty.
 
(b)           Payment of and performance of any and all other indebtedness,
obligations and liabilities of Mortgagor, the Company and any direct or indirect
subsidiary of the Company (collectively, the “Company Parties” and each,
individually, a “Company Party”) pursuant to the Purchase Agreement, the Notes,
the Registration Rights Agreement, the other Security Documents (as defined in
the Notes) and all of the other agreements, documents and instruments
contemplated thereby and executed in connection therewith (collectively, the
“Loan Documents”), including, without limitation, (i) principal and interest
(including without limitation, interest accruing subsequent to the filing of a
petition or other action concerning bankruptcy or other similar proceeding,
whether or not an allowed claim) on the Notes, (ii) reimbursement obligations
under any letters of credit, (iii) obligations under any hedging agreements with
any Holder or its respective affiliates, and (iv) obligations owing under any
other Transaction Document; and all renewals, extensions, rearrangements and/or
other modifications of any of the foregoing.
 
(c)           Any sums which may be advanced or paid by Mortgagee or any Holder
under the terms hereof or under any other Loan Document on account of the
failure of Mortgagor or any other Company Party to comply with the covenants
contained herein or in any other Loan Document.
 
(d)           Without limiting the generality of the foregoing, all
post-petition interest, expenses and other duties and liabilities with respect
to indebtedness or other obligations described above in this Section 1.03, which
would be owed but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding.
 
Section 1.04     Fixture Filing, Etc.  Without in any manner limiting the
generality of any of the other provisions of this Mortgage: (i) some portions of
the goods described or to which reference is made herein are or are to become
fixtures on the land described or to which reference is made herein or on
attached Exhibit A; (ii) the security interests created hereby under applicable
provisions of the Applicable UCC will attach to Hydrocarbons (minerals including
oil and gas), as extracted collateral or the accounts resulting from the sale
thereof at the wellhead or minehead located on the land described or to which
reference is made herein; (iii) this Mortgage may be filed of record in the real
estate records as a financing statement, and (iv) Mortgagor is the record owner
of the real estate or interests in the real estate comprised of the Mortgaged
Property.
 
Section 1.05     Defined Terms.  Any capitalized term used in this Mortgage and
not defined in this Mortgage shall have the meaning assigned to such term in the
Purchase Agreement.


5

--------------------------------------------------------------------------------


 
ARTICLE II
Assignment of Production, Accounts and Proceeds
 
Section 2.01     Assignment.  Mortgagor has absolutely and unconditionally
assigned, transferred, and conveyed, and does hereby absolutely and
unconditionally assign, transfer and convey unto Mortgagee, its successors and
assigns, all of the Hydrocarbons and all products obtained or processed
therefrom, and the revenues and proceeds now and hereafter attributable to the
Hydrocarbons and said products and all accounts arising therefrom or in
connection therewith and all payments in lieu of the Hydrocarbons such as “take
or pay” payments or settlements (all of the foregoing, the “Production
Proceeds”), together with the immediate and continuing right, subject to the
remaining provisions of this Section 2.01 and of Section 4(u) of the Purchase
Agreement, to collect and receive such Production Proceeds.  The Hydrocarbons
and products are to be delivered into pipe lines connected with the Mortgaged
Property, or to the purchaser thereof, to the credit of Mortgagee (to the extent
of the Mortgagor’s interest therein); and all Production Proceeds shall
initially be deposited into a Deposit Account (as defined in the Security
Agreement) subject to an Account Control Agreement (as defined in the Security
Agreement). No party paying any Production Proceeds shall have any duty or
obligation to inquire into any of the rights of Mortgagee under this Section
2.01, what application is made of the Production Proceeds, or as to any other
matter.  Mortgagor directs and instructs any and all purchasers of any
Hydrocarbons to pay to such Deposit Accounts all of the Production Proceeds
accruing to Mortgagor’s interest until such time as such purchasers have been
furnished with evidence that all Indebtedness has been paid in full in cash and
that this Mortgage has been released.  Mortgagor agrees that no purchasers of
the Hydrocarbons shall have any responsibility for the application of any funds
paid to Mortgagee.  Mortgagor agrees to perform all such acts, and to execute
all such further assignments, transfer orders and division orders, and other
instruments as may be required or desired by Mortgagee or any party in order to
have the Production Proceeds paid to Mortgagee.  Without limiting the generality
of the foregoing, (a) until the occurrence and during the continuation of an
Event of Default, Mortgagor is fully authorized, empowered and permitted to
receive, receipt and use the Production Proceeds, and (b) upon the occurrence
and during the continuation of an Event of Default, Mortgagee is fully
authorized to receive and receipt for the Production Proceeds; to endorse and
cash any and all checks and drafts payable to the order of Mortgagor or
Mortgagee for the account of Mortgagor received from or in connection with the
Production Proceeds and, in accordance with Section 4.5(b) of the Security
Agreement, to hold the Production Proceeds in a bank account as additional
collateral securing the Indebtedness; and to execute transfer and division
orders in the name of Mortgagor, or otherwise, with warranties binding
Mortgagor.  All Production Proceeds received by Mortgagee pursuant to this
Section 2.01 after an Event of Default has occurred and is continuing shall be
applied as provided in the other Loan Documents.  Mortgagee shall not be liable
for any delay, neglect or failure to effect collection of any Production
Proceeds or to take any other action in connection therewith or hereunder; but
Mortgagee shall have the right, exercisable at its election at any time after an
Event of Default has occurred and is continuing, in the name of Mortgagor or
otherwise, to prosecute and defend any and all actions or legal proceedings
deemed advisable by Mortgagee in order to collect such funds and to protect the
interests of Mortgagee and/or Mortgagor, with all costs, expenses and attorneys’
fees incurred in connection therewith being paid by Mortgagor and until so paid
being a part of the Indebtedness secured by this Mortgage.  Mortgagor agrees to
perform all such acts, and to execute all such further assignments, transfer
orders and division orders, and other instruments as may be required or desired
by Mortgagee or any party in order to effectuate the provisions contained in
this Section 2.01.  Mortgagor hereby appoints Mortgagee as its attorney-in-fact
to pursue any and all rights of Mortgagor to liens on and security interests in
the Hydrocarbons securing payment of proceeds of runs attributable to the
Hydrocarbons, provided Mortgagee shall only be permitted to exercise such power
of attorney granted pursuant to this sentence after the occurrence and during
the continuation of an Event of Default.  The power of attorney granted to
Mortgagee in this Section 2.01, being coupled with an interest, shall be
irrevocable so long as the Indebtedness or any part thereof remains unpaid.


6

--------------------------------------------------------------------------------


 
Section 2.02     [Reserved].
 
Section 2.03     No Modification of Payment Obligations.  Nothing herein
contained shall modify or otherwise alter, limit or modify the absolute
obligation of Mortgagor and the other Company Parties to make prompt payment of
all principal, interest and other amounts owing on the Indebtedness when and as
the same become due regardless of whether the Production Proceeds are sufficient
to pay the same and the rights provided in accordance with the foregoing
assignment provision shall be cumulative of all other security of any and every
character now or hereafter existing to secure payment of the Indebtedness.
 
Section 2.04     Effectuating Payment of Production Proceeds to Mortgagee.  If
under any existing sales agreements, other than division orders or transfer
orders, any Production Proceeds are required to be paid by the purchaser to
Mortgagor so that under such existing agreements payment cannot be made of such
Production Proceeds to Mortgagee, Mortgagor’s interest in all Production
Proceeds under such sales agreements and in all other Production Proceeds which
for any reason may be paid to Mortgagor shall, when received by Mortgagor when
an Event of Default exists, constitute trust funds in Mortgagor’s hands and
shall be immediately paid over to Mortgagee.  Without limitation upon any of the
foregoing, Mortgagor hereby constitutes and appoints Mortgagee as Mortgagor’s
special attorney-in-fact (with full power of substitution, either generally or
for such periods or purposes as Mortgagee may from time to time prescribe) in
the name, place and stead of Mortgagor to do any and every act and exercise any
and every power that Mortgagor might or could do or exercise personally with
respect to all Hydrocarbons and Production Proceeds expressly inclusive, but not
limited to, giving and granting unto said attorney-in-fact full power and
authority to do and perform any and every act and thing whatsoever necessary and
requisite to be done as fully and to all intents and purposes, as Mortgagor
might or could do if personally present (provided such power of attorney granted
pursuant to this sentence shall only be exercisable by Mortgagee upon the
occurrence and during the continuation of an Event of Default); and Mortgagor
shall be bound thereby as fully and effectively as if Mortgagor had personally
executed, acknowledged and delivered any of the foregoing certificates or
documents.  The powers and authorities herein conferred upon Mortgagee may be
exercised by Mortgagee through any person who, at the time of the execution of
the particular instrument, is an officer of Mortgagee.  The power of attorney
herein conferred is granted for valuable consideration and hence is coupled with
an interest and is irrevocable so long as the Indebtedness, or any part thereof,
shall remain unpaid or any commitment to lend under the Purchase Agreement
remains outstanding.  All persons dealing with Mortgagee or any substitute shall
be fully protected in treating the powers and authorities conferred by this
paragraph as continuing in full force and effect until advised by Mortgagee that
all the Indebtedness is fully and totally paid.  Mortgagee may, but shall not be
obligated to, in accordance with the provisions of Section 2.01 above, take such
action as it deems appropriate in an effort to collect the Production Proceeds
and any reasonable expenses (including reasonable attorney’s fees) so incurred
by Mortgagee shall be a demand obligation of Mortgagor and shall be part of the
Indebtedness, and shall bear interest each day, from the date of such
expenditure or payment until paid, at the Interest Rate (as defined in the
Notes).
 
Section 2.05     Application of Production Proceeds.  After an Event of Default
hereunder has occurred, all Production Proceeds from time to time in the hands
of Mortgagee shall be applied to the payment of the Indebtedness at such times
and in such manner and order as Mortgagee determines in Mortgagee’s sole and
absolute discretion.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 2.06     Release from Liability; Indemnification.  Mortgagee and its
successors and assigns are hereby released and absolved from all liability for
failure to enforce collection of the Production Proceeds and from all other
responsibility in connection therewith, except the responsibility to account to
Mortgagor for funds actually received.  Mortgagor agrees to indemnify and hold
harmless Mortgagee (for purposes of this paragraph, the term “Mortgagee” shall
include the directors, officers, partners, employees and agents of Mortgagee and
any persons or entities owned or controlled by or affiliated with Mortgagee and
any other Indemnified Party as defined in Section 4.16 hereof) from and against
all claims, demands, liabilities, losses, damages (including without limitation
consequential damages), causes of action, judgments, penalties, costs and
expenses (including without limitation reasonable attorneys’ fees and expenses)
imposed upon, asserted against or incurred or paid by Mortgagee by reason of the
assertion that Mortgagee received, either before or after payment in full of the
Indebtedness, funds from the production of oil, gas, other hydrocarbons or other
minerals claimed by third persons (and/or funds attributable to sales of
production which were made in violation of laws, rules, regulations and/or
orders governing such sales), and Mortgagee shall have the right to defend
against any such claims or actions, employing attorneys of its own selection,
and if not furnished with indemnity satisfactory to it, Mortgagee shall have the
right to compromise and adjust any such claims, actions and judgments, and in
addition to the rights to be indemnified as herein provided, all amounts paid by
Mortgagee in compromise, satisfaction or discharge of any such claim, action or
judgment, and all court costs, reasonable attorneys’ fees and other expenses of
every character expended by Mortgagee pursuant to the provisions of this section
shall be a demand obligation (which obligation Mortgagor hereby expressly
promises to pay) owing by Mortgagor to Mortgagee and shall bear interest, from
the date expended until paid at the Interest Rate (as defined in the
Notes).  The foregoing indemnities shall not terminate upon the release,
foreclosure or other termination of this Mortgage but will survive the release,
foreclosure of this Mortgage or conveyance in lieu of foreclosure, and the
repayment of the Indebtedness and the discharge and release of this Mortgage and
the other documents evidencing and/or securing the Indebtedness.  However, such
indemnities shall not apply to any particular indemnified party (but shall apply
to the other indemnified parties) to the extent the subject of the
indemnification is caused by or arises out of the gross negligence or willful
misconduct of such particular indemnified party.
 
ARTICLE III
Representations, Warranties and Covenants
 
Mortgagor hereby covenants with the Mortgagee, and represents and warrants to
the Mortgagee that:
 
Section 3.01     Title.  Mortgagor has good and defensible title to the
Mortgaged Property.  With respect to each Mortgaged Property, the ownership of
Mortgagor in such Mortgaged Property does and will, (i) with respect to each
tract of land described in Exhibit A hereto, (whether described directly in such
Exhibit A or described by reference to another instrument) in connection with
such Mortgaged Property, (A) entitle Mortgagor to receive (subject to the terms
and provisions of this Mortgage) a decimal or percentage share of the oil, gas
and other hydrocarbons produced from, or allocated to, such tract equal to not
less than the percentage share set forth in Exhibit A in connection with such
tract in the column headed “NRI”, (B) cause Mortgagor to be obligated to bear a
percentage share of the cost of exploration, development and operation of such
tract of land not greater than the percentage share set forth in Exhibit A in
connection with such tract in the column headed “WI”, and (ii) if such Mortgaged
Property is shown on Exhibit A to be subject to a unit or units, with respect to
each such unit, (A) entitle Mortgagor to receive (subject to the terms and
provisions of this Mortgage) a percentage share of all substances covered by
such unit which are produced from, or allocated to, such unit equal to not less
than the percentage share set forth in Exhibit A in connection with such
Mortgaged Property in connection with such tract in the column headed “NRI”,
(and if such Mortgaged Property is subject to more than one unit, words
identifying such interest with such unit), and (B) obligate Mortgagor to bear a
percentage share of the cost of exploration, development and operation of such
unit not greater than the percentage share set forth in Exhibit A in connection
with such tract in the column headed “WI”, (and if such Mortgaged Property is
subject to more than one unit, words identifying such interest with such
unit).  With respect to each Mortgaged Property described in Exhibit A hereto
(or in any of the instruments described or referred to in Exhibit A) which is
subject to a voluntary or involuntary pooling, unitization or communitization
agreement and/or order, the term "tract of land" as used in this Section 3.01
shall mean the pooled, unitized or communitized area as an entirety and shall
not be deemed to refer to any individual tract committed to said pooled,
unitized or communitized area.  Without limitation of the foregoing, the
ownership by Mortgagor of the Mortgaged Properties does and will, with respect
to each well or unit identified on Exhibit A attached hereto and made a part
hereof, entitle Mortgagor to receive (subject to the terms and provisions of
this Mortgage) a percentage share of the oil, gas and other hydrocarbons
produced from, or allocated to, such well or unit equal to not less than the
percentage share set forth, for such well or unit, in the column headed "NRI" on
Exhibit A, and cause Mortgagor to be obligated to bear a percentage share of the
cost of operation of such well or unit equal to not more than the decimal or
percentage share set forth, for such well or unit, in the column headed "WI" on
Exhibit A.  The above-described shares of production which Mortgagor is entitled
to receive and shares of expenses which Mortgagor is obligated to bear are not
and will not be subject to change (other than changes which arise pursuant to
non-consent provisions of operating agreements described in Exhibit A in
connection with operations hereafter proposed), except, and only to the extent
that, such changes are reflected in Exhibit A.  Any fractional, percentage or
decimal interests specified in Exhibit A in referring to Mortgagor’s interest in
the Mortgaged Property are solely for the purposes of the representations and
warranties set forth herein and shall in no manner limit the quantum of the
interests of the Mortgagor or the Mortgagee in the Mortgaged Property mortgaged
and pledged by the Mortgagor hereunder.  The Mortgaged Property is free and
clear of all Liens other than (i) Permitted Liens and (ii) the other
encumbrances set forth in Exhibit A.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.02     Defend Title.  This Mortgage is a direct first Lien and
security interest upon the Mortgaged Property, subject only to Permitted
Liens.  This Mortgage will always be kept a direct first Lien and security
interest upon the Mortgaged Property, and Mortgagor will not grant, incur or
create or suffer to be created or permit to exist any Lien, security interest or
charge prior or junior to or on a parity with the Lien and security interest of
this Mortgage upon the Mortgaged Property or any part thereof or upon the rents,
issues, revenues, profits and other income therefrom, other than Permitted
Liens.  Mortgagor will warrant and defend the title to the Mortgaged Property
against the claims and demands of all other persons whomsoever and will maintain
and preserve the Lien created hereby so long as any of the Indebtedness secured
hereby remains unpaid.  Should an adverse claim be made against or a cloud
develop upon the title to any part of the Mortgaged Property, other than
Permitted Liens, Mortgagor agrees it will timely defend against such adverse
claim or take appropriate action to remove such cloud at Mortgagor’s cost and
expense, and Mortgagor further agrees that Mortgagee may take such other action
as it deems advisable to protect and preserve their interests in the Mortgaged
Property, and in such event Mortgagor will indemnify Mortgagee against any and
all cost, reasonable attorney’s fees and other expenses which it may incur in
defending against any such adverse claim or taking action to remove any such
cloud.
 
Section 3.03     Not a Foreign Person.  Mortgagor is not a “foreign person”
within the meaning of the Internal Revenue Code of 1986, as amended (hereinafter
called the “Code”), Sections 1445 and 7701 (i.e. Mortgagor is not a non-resident
alien, foreign corporation, foreign partnership, foreign trust or foreign estate
as those terms are defined in the Code and any regulations promulgated
thereunder).
 
Section 3.04     Rentals, Taxes, Insurance and Fees Paid; Leases in Effect.  All
rentals and royalties due and payable in accordance with the terms of any leases
or subleases comprising a part of the Hydrocarbon Property and all severance and
production taxes payable with respect to the production therefrom have been duly
paid or provided for and all leases or subleases comprising a part of the
Hydrocarbon Property are in full force and effect.  In addition to the
foregoing, Mortgagor shall or shall cause to be paid when due, all taxes,
permits, licenses, insurance premiums and other similar amounts with respect to
the Mortgaged Property, the Hydrocarbon Property and the Hydrocarbons.


9

--------------------------------------------------------------------------------


 
Section 3.05     Operation By Third Parties.  As to any part of the Mortgaged
Property which is not a working interest (if any), Mortgagor agrees to take all
such action and to exercise all rights and remedies as are available to
Mortgagor to cause the owner or owners of the working interest in such
properties to comply with the covenants and agreements contained herein; and as
to any part of the Mortgaged Property which is a working interest but which is
operated by a party other than Mortgagor, Mortgagor agrees to take all such
action and to exercise all rights and remedies as are reasonably available to
Mortgagor (including, but not limited to, all rights under any operating
agreement) to cause the party who is the operator of such property to comply
with the covenants and agreements contained herein.
 
Section 3.06     Failure to Perform.  Mortgagor agrees that if Mortgagor fails
to perform any act or to take any action which Mortgagor is required to perform
or take hereunder or pay any money which Mortgagor is required to pay hereunder,
Mortgagee in Mortgagor’s name or its own name may, but shall not be obligated
to, perform or cause to be performed such act or take such action or pay such
money, and any expenses so incurred by Mortgagee and any money so paid by it
shall be a demand obligation owing by Mortgagor to Mortgagee, and Mortgagee,
upon making such payment, shall be subrogated to all of the rights of the Person
receiving such payment.  Each amount due and owing by Mortgagor to Mortgagee
pursuant to this Mortgage shall bear interest from the date of such expenditure
or payment or other occurrence which gives rise to such amount being owed to
such Person until paid at the Interest Rate, and all such amounts together with
such interest thereon shall be a part of the Indebtedness described in Section
1.03 hereof.
 
Section 3.07     Sale of Mortgaged Property.  Any proposed sale, transfer,
farm-out, assignment or other disposition of the Mortgaged Property by the
Mortgagor shall be governed by the provisions of Section 5(h) of the Purchase
Agreement; provided, that Mortgagor shall, except after the occurrence and
during the continuation of an Event of Default, be permitted to (i) sell
Hydrocarbons in the ordinary course of business in compliance with the terms of
this Mortgage and (ii) sell or otherwise dispose of obsolete or worn out
equipment or personal property which is replaced with property of equal or
greater value in the ordinary course of business.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 3.08     Sale of Production.  No Mortgaged Property is or will become
subject to any contractual or other arrangement (a) whereby payment for
production is or can be deferred for a substantial period after the month in
which such production is delivered (i.e., in the case of oil, not in excess of
sixty (60) days, and in the case of gas, not in excess of ninety (90) days) or
(b) whereby payments are made to Mortgagor other than by checks, drafts, wire
transfer advises or other similar writings, instruments or communications for
the immediate payment of money.  Except for transportation, gathering,
processing, compression or dehydration agreements (or other agreements relating
to the marketing of Hydrocarbons) from time to time disclosed to Mortgagee in
writing (in connection with the Mortgaged Property to which they relate), and,
with respect to the immediately succeeding clause (i), except for agreements
entered into by Mortgagor in the ordinary course of business consistent with
prudent customs and practices in the industry in which Mortgagor operates, (i)
no Mortgaged Property is or will become subject to any contractual or other
arrangement for the sale, processing or transportation of production (or
otherwise related to the marketing of Hydrocarbons) which cannot be cancelled on
90 days (or less) notice and (ii) all contractual or other arrangements for the
sale, processing or transportation of Hydrocarbons (or otherwise related to the
marketing of Hydrocarbons) shall be bona fide arm’s length transactions and
shall be at generally prevailing market prices.  Mortgagor is presently
receiving a price for all production from (or attributable to) each Mortgaged
Property covered by a production sales contract disclosed in writing to
Mortgagee as computed in accordance with the terms of such contract, and is not
having deliveries of production from such Mortgaged Property curtailed
substantially below such property’s delivery capacity.  Neither Mortgagor nor
any of its predecessors in title, has received prepayments (including, but not
limited to, payments for gas not taken pursuant to “take or pay” or other
similar arrangements) for any Hydrocarbons produced or to be produced from the
Mortgaged Properties after the date hereof, and Mortgagor hereby covenants not
to enter into any such advance or prepayment arrangements whereby it accepts
consideration for Hydrocarbons not yet produced.  No Mortgaged Property is or
will become subject to any “take or pay” or other similar arrangement (y) which
can be satisfied in whole or in part by the production or transportation of gas
from other properties or (z) as a result of which production from the Mortgaged
Properties may be required to be delivered to one or more third parties without
payment (or without full payment) therefor as a result of payments made, or
other actions taken, with respect to other properties.  There is no Mortgaged
Property with respect to which Mortgagor, or its predecessors in title, has,
prior to the date hereof, taken more (“overproduced”), or less
(“underproduced”), gas from the lands covered thereby (or pooled or unitized
therewith) than its ownership interest in such Mortgaged Property would entitle
it to take, except in the ordinary course of business consistent with prudent
customs and practices in the industry in which Mortgagor operates.  Mortgagor
will not after the date hereof become “overproduced” (as above defined) with
respect to any well on the Mortgaged Property (or on any unit in which the
Mortgaged Property participate), in an amount in excess of Mortgagor’s share of
gas produced from such well, except in the ordinary course of business
consistent with prudent customs and practices in the industry in which Mortgagor
operates.  No Mortgaged Property is or will become subject to a gas balancing
arrangement under which one or more third parties may take a portion of the
production attributable to such Mortgaged Property without payment (or without
full payment) therefor as a result of production having been taken from, or as a
result of other actions or inactions with respect to, other properties, except
for any such gas balancing arrangement entered into in the ordinary course of
business consistent with prudent customs and practices in the industry in which
Mortgagor operates.  No Mortgaged Property is subject at the present time to any
regulatory refund obligation and, to the best of Mortgagor’s knowledge, no facts
exist which might cause the same to be imposed.


11

--------------------------------------------------------------------------------


 
Section 3.09     Operation of Mortgaged Property.  The Mortgagor will promptly
pay and discharge or cause to be paid and discharged all rentals, delay rentals,
royalties and indebtedness accruing under, and perform or cause to be performed
each and every act, matter or thing required by, each and all of the
assignments, deeds, subject leases, sub-leases, contracts and agreements
described or referred to herein or affecting the Mortgagor’s interests in the
Mortgaged Property and will do or cause to be done all other things necessary to
keep unimpaired the Mortgagor’s rights with respect thereto and prevent any
intentional forfeiture thereof or default with respect thereto, other than a
default which might occur as a result of cessation of production
thereunder.  Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect, the Mortgaged Property (and
properties unitized therewith) is being (and, to the extent the same could
adversely affect the ownership or operation of such Mortgaged Property after the
date hereof, have in the past been), and hereafter will be maintained (ordinary
wear and tear excepted), operated and developed in a good and workmanlike
manner in accordance with customary industry standards and in conformity with
all applicable laws and all rules, regulations and orders of all duly
constituted authorities having jurisdiction and in conformity with all oil, gas
and/or other mineral leases and other agreements forming part of the Mortgaged
Property and in conformity with all Permitted Liens; specifically in this
connection, (i) no Mortgaged Property is subject to having allowable production
after the date hereof reduced below the full and regular allowable (including
the maximum permissible tolerance) because of any overproduction (whether or not
the same was permissible at the time) prior to the date hereof and (ii) none of
the wells located on the Mortgaged Property (or properties unitized therewith)
are or will be deviated from the vertical more than the maximum permitted by
applicable laws, regulations, rules and orders, and such wells are, and will
remain, bottomed under and producing from, with the well bores wholly within,
the Mortgaged Property (or, in the case of wells located on properties unitized
therewith, such unitized properties).  With respect to any Mortgaged Property in
which Mortgagor is the operator in connection therewith or in which Mortgagor
has a majority working interest (and to the best of Mortgagor’s knowledge with
respect to any Mortgaged Property in which Mortgagor has a minority working
interest and is not an operator in connection therewith), there are no dry
holes, or otherwise inactive wells, located on any Mortgaged Property or on
lands pooled or unitized therewith, except for wells that have been properly
plugged and abandoned or inactive and being maintained in accordance with local,
state and federal law.  Except as disclosed in Schedule 3(s) to the Purchase
Agreement, the Mortgagor has, and will in the future, possess all certificates,
authorizations, approvals, licenses and permits issued by the appropriate
federal, state or foreign regulatory authorities (collectively, “Permits”)
necessary to produce, extract, transport and sell the oil, gas, minerals and/or
other Hydrocarbons in that portion of the Mortgaged Property that is producing
oil, gas, minerals and/or other Hydrocarbons.  Except as disclosed in Schedule
3(s) to the Purchase Agreement, Mortgagor has no reason to believe that it will
not be able to obtain Permits as and when necessary to enable the Mortgagor to
produce, extract, transport and sell the oil, gas, minerals and other
Hydrocarbons in the Mortgaged Property.  Mortgagor has not received written
notice of any violations in respect of any such licenses or permits described in
the foregoing provisions of this Section 3.09 except for notices of violations
received prior to the date hereof that have been remedied by Mortgagor.  The
Mortgagor will operate the Mortgaged Property in a careful and efficient manner
in accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all applicable
spacings proration and conservation laws of the jurisdiction in which the
Mortgaged Property is situated, and all applicable laws, rules and regulations
of every other agency and authority from time to time constituted to regulate
the development and operation of the Mortgaged Property and the production and
sale of Hydrocarbons and other minerals produced therefrom, except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.  The Mortgagor will do or cause to be done, or shall participate
in, such development work as may be reasonably necessary to the prudent and
economical operation of the Mortgaged Property in accordance with the approved
practices of prudent operators in the industry, including, without limitation,
all to be done that may be appropriate to protect from diminution the productive
capacity of the Mortgaged Property and each producing well thereon.  Upon the
reasonable written request of the Mortgagee at least five (5) Business Days in
advance, and at reasonable times and intervals, the Mortgagor will (a) permit
the Mortgagee and its respective designated representatives to enter upon any
part of the Mortgaged Property under the control of the Mortgagor, and (b) cause
the operator of any part of the Mortgaged Property not under the control of the
Mortgagor to permit the Mortgagee and its designated representatives to enter
upon the same (to the extent and subject to the conditions under which the
Mortgagor may so enter), for the purposes of inspecting the condition and
operation thereof.
 
Section 3.10     Suits and Claims.  Except to the extent disclosed in the
Schedules to the Purchase Agreement, there are no suits, actions, claims,
investigations, inquiries, proceedings or demands pending (or, to Mortgagor’s
knowledge, threatened in writing) which affect the Mortgaged Property
(including, without limitation, any which challenge or otherwise pertain to
Mortgagor’s title to the Mortgaged Property) and no judicial or administrative
actions, suits or proceedings pending (or, to Mortgagor’s knowledge, threatened
in writing) against Mortgagor.


12

--------------------------------------------------------------------------------


 
Section 3.11     Environmental.
 
(a)           Current Status.  The Mortgaged Property and Mortgagor are not in
violation of Applicable Environmental Laws (as hereinafter defined), or subject
to any existing, pending or, to the best knowledge of Mortgagor, threatened
investigation or inquiry by any governmental authority or any other person under
or with respect to Applicable Environmental Laws, or subject to any remedial
obligations under Applicable Environmental Laws, and are in compliance with all
permits and licenses required under Applicable Environmental Laws, other than
with respect to any such violation, investigation, inquiry or remedial
obligations that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and, to the best knowledge of
Mortgagor, this representation will continue to be true and correct following
disclosure to the applicable governmental authorities of all relevant facts,
conditions and circumstances, if any, pertaining to the Mortgaged Property and
Mortgagor.  “Applicable Environmental Laws” shall mean any applicable laws,
orders, rules, or regulations pertaining to safety, health or the environment,
as such laws, orders, rules or regulations now exist or are hereafter enacted
and/or amended (including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986 (as amended, hereinafter called
“CERCLA”), the Resource Conservation and Recovery Act of 1976, as amended by the
Used Oil Recycling Act of 1980, the Solid Waste Disposal Act Amendments of 1980,
and the Hazardous and Solid Waste Amendments of 1984 (as amended, hereinafter
called “RCRA”) and applicable state and local law).  Mortgagor undertook, at the
time of acquisition of the Mortgaged Property, appropriate inquiry into the
previous ownership and uses of the Mortgaged Property consistent with good
commercial or customary practice.  Mortgagor has taken reasonable steps
necessary, consistent with customary practice in the industry in which it
operates its business, to determine and has determined that no hazardous
substances or solid wastes have been disposed of or otherwise released at, into,
upon or under the Mortgaged Property.  The use which Mortgagor makes and intends
to make of the Mortgaged Property will not result in the use, treatment, storage
or disposal or other release of any hazardous substance or solid waste at, into,
upon or under the Mortgaged Property, except such usage, and temporary storage
in anticipation of usage, as is in the ordinary course of business and in
compliance with Applicable Environmental Laws.  The terms “hazardous substance”
and “release” as used in this Mortgage shall have the meanings specified in
CERCLA, and the terms “solid waste” and “disposal” (or “disposed”) shall have
the meanings specified in RCRA; provided, in the event either CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply subsequent to the effective date of such amendment and
provided further, to the extent that the laws of the states in which the
Mortgaged Properties are located establish a meaning for “hazardous substance,”
“release,” “solid waste,” or “disposal” which is broader than that specified in
either CERCLA or RCRA, such broader meaning shall apply.  The “Associated
Property” (as such term is hereinafter defined) is not in violation of any
Applicable Environmental Laws for which Mortgagor or its predecessors in title
to the Mortgaged Property would be responsible (to the best of Mortgagor’s
knowledge with respect to Associated Property not owned or operated by
Mortgagor).  The term “Associated Property” as used in this Mortgage shall mean
any and all interests in and to (and/or carved out of) the lands which are
described or referred to in Exhibit A hereto, or which are otherwise described
in any of the oil, gas and/or mineral leases or other instruments described in
or referred to in such Exhibit A, whether or not such property interests are
owned by Mortgagor.
 
(b)           Future Performance.  Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, Mortgagor
will operate each Mortgaged  Property in a careful and efficient manner in
accordance with the practices of the industry so as not to cause or permit such
Mortgaged  Property or Mortgagor to be in violation of, and Mortgagor shall not
do anything or permit anything to be done which will subject such
Mortgaged  Property or any Associated Property to any remedial obligations
under, or result in noncompliance with applicable permits and licenses under,
any Applicable Environmental Laws, assuming disclosure to the applicable
governmental authorities of all relevant facts, conditions and circumstances, if
any, pertaining to the Mortgaged Property or any Associated Property and
Mortgagor will promptly notify Mortgagee in writing of any existing, pending or,
to the best knowledge of Mortgagor, threatened investigation, claim, suit or
inquiry by any governmental authority or any person in connection with any
Applicable Environmental Laws.  Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, Mortgagor
will take steps necessary to determine that no hazardous substances or solid
wastes have been disposed of or otherwise released on or to the Mortgaged
Property or any Associated Property.  Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse
Effect, Mortgagor will not cause or permit the disposal or other release of any
hazardous substance or solid waste at, into, upon or under the Mortgaged
Property or any Associated Property.  Mortgagor covenants and agrees to keep or
cause the Mortgaged Property to be kept free of any hazardous substance or solid
waste (except such use, and temporary storage in anticipation of use, as is
required in the ordinary course of business, all while in compliance with
Applicable Environmental Laws), and to remove the same (or if removal is
prohibited by law, to take whatever action is required by law), promptly upon
discovery at its sole expense.  Upon Mortgagee’s reasonable request, at any time
and from time to time during the existence of this Mortgage, but not more often
than once every calendar year (so long as no Event of Default has occurred),
Mortgagor will provide at Mortgagor’s sole expense an inspection or audit of
each Mortgaged  Property from an engineering or consulting firm approved by
Mortgagee, indicating the presence or absence of hazardous substances and solid
waste on such Mortgaged  Property and compliance with Applicable Environmental
Laws.


13

--------------------------------------------------------------------------------


 
Section 3.12     Not Abandon Wells; Participate in Operations; Non-Operated
Interests.  Mortgagor will not, without prior written consent of Mortgagee (not
to be unreasonably withheld, delayed or conditioned), abandon, or consent to the
abandonment of, any well producing from the Mortgaged Property (or properties
unitized therewith) so long as such well is capable (or is subject to being made
capable through drilling, reworking or other operations which it would be
commercially feasible to conduct) of producing oil, gas, or other Hydrocarbons
or other minerals in commercial quantities (as determined without considering
the effect of this Mortgage), except in the ordinary course of business
consistent with prudent customs and practices in the industry in which Mortgagor
operates.  Mortgagor will not, without prior written consent of Mortgagee (not
to be unreasonably withheld, delayed or conditioned), elect not to participate
in a proposed operation on the Mortgaged Properties where the effect of such
election would be the forfeiture either temporarily (i.e. until a certain sum of
money is received out of the forfeited interest) or permanently of any interest
in the Mortgaged Properties.  All or portions of the Mortgaged Property may be
comprised of interests in the Hydrocarbon Property or lands pooled or unitized
therewith which are other than working interests or which may be operated by a
party or parties other than the Mortgagor and with respect to all such portions
of the Mortgaged Property, the Mortgagor’s covenants and agreements as expressed
in this Article III are modified to require that the Mortgagor use its
commercially reasonable efforts to cause compliance with such covenants and
agreements by the working interest owners or the operator or operators of such
Hydrocarbon Properties.
 
Section 3.13     Condemnation Awards.  If at any time all or any portion of the
Mortgaged Property shall be taken or damaged under the power of eminent domain,
the award received by condemnation proceedings for any property so taken or any
payment received in lieu of such condemnation proceedings shall be paid directly
to Mortgagee as agent for Mortgagor and all or any portion of such award or
payment, at the option of Mortgagee, shall be applied to the Secured
Indebtedness in payment of the last maturing installments of the Secured
Indebtedness or paid over, wholly or in part, to Mortgagor for any purpose or
object satisfactory to Mortgagee.  Mortgagor immediately upon obtaining
knowledge of the institution of any proceedings or negotiations for the
condemnation of the Mortgaged Property, or any portion thereof, will notify
Mortgagee of the pendency of such negotiations or proceedings.  Mortgagee may
participate in any such negotiations or proceedings, and Mortgagor from time to
time will execute and deliver to Mortgagee all instruments requested by
Mortgagee to permit such participation.


14

--------------------------------------------------------------------------------


 
Section 3.14     Insurance.  Mortgagor will maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event general
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business and in any case no less comprehensive
in scope than that maintained by the Mortgager as of the date hereof.  While an
Event of Default exists, in the event of any loss under any insurance policies
so carried by Mortgagor, Mortgagee shall have the right (but not the obligation)
to make proof of loss and collect the same, and all amounts so received shall be
applied toward costs, charges and expenses (including reasonable attorneys’
fees), if any, incurred in the collection thereof, then to the payment, in the
order determined by Mortgagee in its own discretion, of the Indebtedness, and
any balance remaining shall be subject to the order of Mortgagor.  While an
Event of Default exists, Mortgagee is hereby authorized but not obligated to
enforce in its name or in the name of Mortgagor payment of any or all of said
policies or settle or compromise any claim in respect thereof, and to collect
and make receipts for the proceeds thereof and Mortgagee is hereby appointed
Mortgagor’s agent and attorney-in-fact to endorse any check or draft payable to
Mortgagor in order to collect the proceeds of insurance (provided Mortgagee
shall only be entitled to enforce the power of attorney provided in this
sentence after the occurrence and during the continuation of an Event of
Default).  In the event of foreclosure of this Mortgage, or other transfer of
title to the Mortgaged Property in extinguishment in whole or in part of the
Indebtedness, all right, title and interest of Mortgagor in and to such policies
then in force concerning the Mortgaged Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or other
transferee in the event of such other transfer of title.
 
Section 3.15     Compliance with Leases.  Mortgagor (i) will observe and comply
in all material respects with all of the terms and provisions, express or
implied, of the oil, gas and mineral leases covered by this Mortgage, and any
other agreements or instruments applicable thereto; and, (ii) except with the
prior written consent of Mortgagee, will not amend or terminate (in any manner
adverse to Mortgagor, Mortgagee, or Mortgagor’s or Mortgagee’s interest in the
Mortgaged Property or in any manner that could reasonably be expected to result
in a Material Adverse Effect) any of such agreements or surrender, abandon or
release any of such leases in whole or in part so long as any well situated
thereon, or located on any unit containing all or any part of such leases, is
capable of producing oil, gas, casinghead gas or other hydrocarbons in paying
quantities.  Mortgagor will cause all obligations to the holders of royalty
interests and all other interests in the Mortgaged Properties to be promptly
discharged and all covenants and conditions, express or implied, imposed upon
the original lessee or his assigns by every such lease and every other agreement
relative thereto to be fully and promptly performed and to cause all acts
necessary or proper to accomplish the foregoing and prevent the breach or
forfeiture of any such lease to be fully and promptly performed.  Mortgagor will
furnish to Mortgagee ten (10) day advance written notice of any intention not to
pay (or immediately at such time that it anticipates that it will be unable to
pay) any delay rentals on the due date thereof under any such lease.
 
Section 3.16     Further Assurance.  Mortgagor will, on request of Mortgagee,
(i) promptly correct any defect, error or omission which may be discovered in
the contents of this Mortgage, or in any other document or instrument executed
in connection with any of the [Loan] [Transaction] Documents, or in the
execution or acknowledgment of this Mortgage or any other document; (ii)
execute, acknowledge, deliver and record and/or file such further instruments
(including, without limitation, further deeds of trust, mortgages, security
agreements, financing statements, continuation statements, and assignments of
production, accounts, funds, contract rights, general intangibles, and proceeds)
and do such further acts as may be necessary, desirable or proper to carry out
more effectively the purposes of this Mortgage and to more fully identify and
subject to the liens and security interests hereof any property intended to be
covered hereby, including specifically, but without limitation, any renewals,
additions, substitutions, replacements, or appurtenances to the Mortgaged
Property; and (iii) execute, acknowledge, deliver, and file and/or record any
document or instrument (including specifically any financing statement) desired
by Mortgagee to protect the lien or the security interest hereunder against the
rights or interests of third persons.  Mortgagor shall pay all costs connected
with any of the foregoing.


15

--------------------------------------------------------------------------------


 
Section 3.17     Name and Place of Business.  Except as disclosed in writing to
Mortgagee, Mortgagor has not during the preceding five (5) years been known by
or used any other corporate or partnership, trade or fictitious name.  Mortgagor
will not cause or permit any change to be made in its name, identity, state of
formation or corporate or partnership structure, or its federal employer
identification number unless Mortgagor shall have notified Mortgagee of such
change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all action required by Mortgagee for the purpose of
further perfecting or protecting the liens and security interests in the
Mortgaged Property created hereby.  Mortgagor’s exact name is the name set forth
in this Mortgage.  Mortgagor is organized under the laws of one of the states
comprising the United States (e.g. corporation, limited partnership, registered
limited liability partnership or limited liability company).  Mortgagor is
located (as determined pursuant to the UCC) in the state under which it is
organized, which is as set forth in the preamble to this Mortgage.  Mortgagor’s
principal place of business and chief executive office, and the place where
Mortgagor keeps its books and records concerning the Mortgaged Property
(including, particularly, the records with respect to Production Proceeds from
the Mortgaged Property) has for the preceding four months, been, and will
continue to be (unless Mortgagor notifies Mortgagee of any change in writing at
least thirty (30) days prior to the date of such change), the address set forth
on the signature page of this Mortgage.
 
Section 3.18     Compliance with Laws and Agreements.  Mortgagor is in
compliance with all governmental requirements applicable to it or its property,
including, without limitation, all FERC regulations and the USA Patriot Act, and
all indentures, agreements and other instruments binding upon it or its
property.  The execution and performance of the Transaction Documents, this
Mortgage and the other documents and instruments contemplated hereby and thereby
will not violate the Trading with the Enemy Act, as amended, any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, the Executive Order referred to in the following
sentence or the U.S. Bank Secrecy Act (31 U.S.C. §§ 5311 et seq.).  Mortgagor is
not a Person described by section 1 of Executive Order 13224 of September 24,
2001 entitled Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism, 66 Fed. Reg. 49,079 (2001), as
amended, and Mortgagor does not engage in any transactions or dealings, or is
otherwise associated with any such Persons.  Mortgagor is not bound by any
agreement, document, instrument, judgment, decree, order, statute, law, rule or
regulation that limits or could reasonably be expected to limit its performance
under the Loan Documents or this Mortgage.
 
Section 3.19     Management.  If, at any time after an Event of Default by
Mortgagor, the management or maintenance of the Mortgaged Property is determined
by Mortgagee to be unsatisfactory and is not corrected within thirty (30) days
after notice to Mortgagor, Mortgagor will, to the extent Mortgagor is entitled
under third party agreements affecting the same, employ, for the duration of
such Event of Default, as managing agent of the Mortgaged Property, any person
from time to time designated or approved by Mortgagee.


16

--------------------------------------------------------------------------------


 
ARTICLE IV
Rights and Remedies
 
Section 4.01     Event of Default.  As used in this Mortgage, an “Event of
Default” means an “Event of Default”, as defined under the Notes.
 
Section 4.02     Foreclosure and Sale.
 
(a)           If an Event of Default shall occur and be continuing, Mortgagee
shall have the right and option to proceed with foreclosure and to sell, to the
extent permitted by law, all or any portion of the Mortgaged Property at one or
more sales, as an entirety or in parcels, at such place or places in otherwise
such manner and upon such notice as may be required by law, or, in the absence
of any such requirement, as Mortgagee may deem appropriate, and to make
conveyance to the purchaser or purchasers.  Where the Mortgaged Property is
situated in more than one jurisdiction, notice as above provided shall be posted
and filed in all such jurisdictions (if such notices are required by law), and
all such Mortgaged Property may be sold in any such jurisdiction and any such
notice shall designate the jurisdiction where such Mortgaged Property is to be
sold.  Nothing contained in this Section 4.02 shall be construed so as to limit
in any way Mortgagee's rights to sell the Mortgaged Property, or any portion
thereof, by private sale if, and to the extent that, such private sale is
permitted under the laws of the applicable jurisdiction or by public or private
sale after entry of a judgment by any court of competent jurisdiction so
ordering.  Mortgagor hereby irrevocably appoints Mortgagee to be the attorney of
Mortgagor and in the name and on behalf of Mortgagor to execute and deliver any
deeds, transfers, conveyances, assignments, assurances and notices which
Mortgagor ought to execute and deliver and do and perform any and all such acts
and things which Mortgagor ought to do and perform under the covenants herein
contained and generally, to use the name of Mortgagor in the exercise of all or
any of the powers hereby conferred on Mortgagee.  At any such sale: (i) whether
made under the power herein contained or any other legal enactment, or by virtue
of any judicial proceedings or any other legal right, remedy or recourse, it
shall not be necessary for Mortgagee to have physically present, or to have
constructive possession of, the Mortgaged Property (Mortgagor hereby covenanting
and agreeing to deliver to Mortgagee any portion of the Mortgaged Property not
actually or constructively possessed by Mortgagee immediately upon demand by
Mortgagee) and the title to and right of possession of any such property shall
pass to the purchaser thereof as completely as if the same had been actually
present and delivered to purchaser at such sale, (ii) each instrument of
conveyance executed by Mortgagee shall contain a general warranty of title,
binding upon Mortgagor and its successors and assigns, (iii) each and every
recital contained in any instrument of conveyance made by Mortgagee shall
conclusively establish the truth and accuracy of the matters recited therein,
including, without limitation, nonpayment of the Indebtedness, advertisement and
conduct of such sale in the manner provided herein and otherwise by law,
(iv) any and all prerequisites to the validity thereof shall be conclusively
presumed to have been performed, (v) the receipt of Mortgagee or of such other
party or officer making the sale shall be a sufficient discharge to the
purchaser or purchasers for its purchase money and no such purchaser or
purchasers, or its assigns or personal representatives, shall thereafter be
obligated to see to the application of such purchase money, or be in any way
answerable for any loss, misapplication or nonapplication thereof, (vi) to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against Mortgagor, and against any and
all other persons claiming or to claim the property sold or any part thereof,
by, through or under Mortgagor, and (vii) to the extent and under such
circumstances as are permitted by law, Mortgagee may be a purchaser at any such
sale, and shall have the right, after paying or accounting for all costs of said
sale or sales, to credit the amount of the bid upon the amount of the
Indebtedness (in the order of priority set forth in Section 4.14 hereof) in lieu
of cash payment.


17

--------------------------------------------------------------------------------


 
(b)           With respect to that portion, if any, of the Mortgaged Property
situated in the State of Kansas, this instrument may be foreclosed by
advertisement and sale if provided by applicable Kansas statutes.  In such
regard, it shall be the duty of the Mortgagee, after advertising the time and
place of the sale for at least 21 days prior to the day of sale, by posting or
causing to be posted a written or printed notice thereof at the courthouse door
and by filing a copy of such notice in the office of the county clerk of each
county in which the Mortgaged Property or any part thereof may be situated, and
serving written notice of the proposed sale on each debtor obligated to pay the
Indebtedness according to the records of Mortgagee, by postage prepaid,
certified United States mail, at the most recent address for such debtor as
shown by the records of Mortgagee, at least 21 days prior to the day of sale, to
sell the Mortgaged Property, either as a whole or in parcels, as the Mortgagee
may deem proper, at public venue at the courthouse of the county in which the
Mortgaged Property or any part thereof may be situated (and being the county
designated in the notice of sale) on the first Tuesday of any  month between the
hours of 10:00 a.m. and 4:00 p.m., to the highest bidder for cash, and after
such sale to execute and deliver to the purchaser or purchasers good and
sufficient deeds and assignments, conveying such property so sold to the
purchaser or purchasers with general warranty of title made on behalf of
Mortgagor.  The Mortgagee, or its successor or substitute, is hereby authorized
and empowered to appoint any one or more persons or entities as his
attorneys-in-fact or agents to act as agent of it and in its name, place and
stead, such appointment to be evidenced by a written instrument executed by the
Mortgagee, or its successor or substitute, to perform any one or more act or
acts necessary or incident to any sale under the power of sale hereunder,
including, without limitation, the posting and filing of any notices, the
conduct of the sale and the execution and delivery of any instruments conveying
the Mortgaged Property as a result of the sale, but in the name and on behalf of
the Mortgagee, or its successor or substitute; and all acts done or performed by
such attorneys-in-fact or agents shall be valid, lawful and binding as if done
or performed by the Mortgagee, or its successor or substitute.
 
(c)           Upon the occurrence of an Event of Default, Mortgagee may exercise
its rights of enforcement with respect to the Mortgaged Properties or any part
thereof under the Applicable UCC of any State where any portion of the Mortgaged
Properties are located or under any other statute in force in any state to the
extent the same is applicable law.  Cumulative of the foregoing and the other
provisions of this Section 4.02: (i) to the extent permitted by law, upon the
occurrence and during the continuation of an Event of Default Mortgagee may
enter upon the Mortgaged Properties or otherwise upon Mortgagor’s premises to
take possession of, assemble and collect the personal property portion of the
Mortgaged Properties or to render it unusable; (ii) upon the occurrence and
during the continuation of an Event of Default Mortgagee may require Mortgagor
to assemble the personal property and make it available at a place Mortgagee
designates which is mutually convenient to allow Mortgagee to take possession or
dispose of the personal property; (iii)  written notice mailed to Mortgagor as
provided herein at least five (5) days prior to the date of public sale of the
personal property or prior to the date after which private sale of the personal
property will be made shall constitute reasonable notice; (iv) in the event of a
foreclosure of the liens, privileges and/or security interests evidenced hereby,
the personal property, or any part thereof, and the Mortgaged Properties, or any
part thereof, may, at the option of Mortgagee, be sold, as a whole or in parts,
together or separately (including, without limitation, where a portion of the
Mortgaged Properties is sold, the personal property related thereto may be sold
in connection therewith); (v) upon the occurrence and during the continuation of
an Event of Default, Mortgagee may, to the extent permitted under applicable
law, elect to treat the fixtures included in the Mortgaged Properties either as
real property or as personal property, or both, and proceed to exercise such
rights as apply thereto; and (vi) with respect to any sale of real property
included in the Mortgaged Properties made under the powers of sale herein
granted and conferred, Mortgagee may, to the extent permitted by applicable law,
include in such sale any personal property and fixtures included in the
Mortgaged Properties and relating to such real property.


18

--------------------------------------------------------------------------------


 
Section 4.03     Agents.  Mortgage or its successor or substitute may appoint or
delegate any one or more persons as agent to perform any act or acts necessary
or incident to any sale held by Mortgagee,  including the posting of notices and
the conduct of sale, but in the name and on behalf of Mortgagee, its successor
or substitute.  If Mortgagee or its successor or substitute shall have given
notice of sale hereunder, any successor or substitute thereafter appointed may
complete the sale and the conveyance of the property pursuant thereto as if such
notice had been given by the successor or substitute conducting the sale.
 
Section 4.04     Judicial Foreclosure; Receivership.  If any of the Indebtedness
shall become due and payable and shall not be promptly paid, Mortgagee shall
have the right and power to proceed by a suit or suits in equity or at law,
whether for the specific performance of any covenant or agreement herein
contained or in aid of the execution of any power herein granted, or for any
foreclosure hereunder or for the sale of the Mortgaged Property under the
judgment or decree of any court or courts of competent jurisdiction or for the
enforcement of any other appropriate legal or equitable remedy.  In addition to
all other remedies herein provided for, Mortgagor agrees that, upon the
occurrence of an Event of Default or any event or circumstance which, with the
lapse of time or the giving of notice, or both, would constitute an Event of
Default hereunder, Mortgagee shall as a matter of right be entitled to the
appointment of a receiver or receivers for all or any part of the Mortgaged
Property, whether such receivership be incident to a proposed sale (or sales) of
such property or otherwise, and without regard to the value of the Mortgaged
Property or the solvency of any person or persons liable for the payment of the
Indebtedness secured hereby, and Mortgagor does hereby consent to the
appointment of such receiver or receivers, waives any and all defenses to such
appointment, and agrees not to oppose any application therefor by Mortgagee, and
agrees that such appointment shall in no manner impair, prejudice or otherwise
affect the rights of Mortgagee under Article II hereof.  Mortgagor expressly
waives notice of a hearing for appointment of a receiver and the necessity for
bond or an accounting by the receiver.  Nothing herein is to be construed to
deprive Mortgagee of any other right, remedy or privilege it may now or
hereafter have under the law to have a receiver appointed.  Any money advanced
by Mortgagee in connection with any such receivership shall be a demand
obligation (which obligation Mortgagor hereby expressly promises to pay)
included in the Indebtedness owing by Mortgagor to Mortgagee and shall bear
interest from the date of making such advance by Mortgagee until paid at the
Interest Rate.
 
Section 4.05     Foreclosure for Installments.  Mortgagee shall also have the
option to proceed with foreclosure in satisfaction of any installments of the
Indebtedness which have not been paid when due either through the courts or
proceeding with foreclosure in satisfaction of the matured but unpaid portion of
the Indebtedness as if under a full foreclosure, conducting the sale as herein
provided and without declaring the entire principal balance and accrued interest
due; such sale may be made subject to the unmatured portion of the Indebtedness,
and any such sale shall not in any manner affect the unmatured portion of the
Indebtedness, but as to such unmatured portion of the Indebtedness this Mortgage
shall remain in full force and effect just as though no sale had been made
hereunder.  It is further agreed that several sales may be made hereunder
without exhausting the right of sale for any unmatured part of the Indebtedness,
it being the purpose hereof to provide for a foreclosure and sale of the
security for any matured portion of the Indebtedness without exhausting the
power to foreclose and sell the Mortgaged Property for any subsequently maturing
portion of the Indebtedness.
 
Section 4.06     Separate Sales.  The Mortgaged Property may be sold in one or
more parcels and in such manner and order as Mortgagee, in its sole discretion,
may elect, it being expressly understood and agreed that the right of sale
arising out of any Event of Default shall not be exhausted by any one or more
sales.


19

--------------------------------------------------------------------------------


 
Section 4.07     Possession of Mortgaged Property.  Mortgagor agrees to the full
extent that it lawfully may, that, in case one or more of the Events of Default
shall have occurred and shall not have been remedied, then, and in every such
case, Mortgagee shall have the right and power to enter into and upon and take
possession of all or any part of the Mortgaged Property in the possession of
Mortgagor, its successors or assigns, or its or their agents or servants, and
may exclude Mortgagor, its successors or assigns, and all persons claiming under
Mortgagor, and its or their agents or servants wholly or partly therefrom; and,
holding the same, Mortgagee may use, administer, manage, operate and control the
Mortgaged Property and conduct the business thereof to the same extent as
Mortgagor, its successors or assigns, might at the time do and may exercise all
rights and powers of Mortgagor, in the name, place and stead of Mortgagor, or
otherwise as Mortgagee shall deem best.  All costs, expenses and liabilities of
every character incurred by Mortgagee in administering, managing, operating, and
controlling the Mortgaged Property shall constitute a demand obligation (which
obligation Mortgagor hereby expressly promises to pay) owing by Mortgagor to
Mortgagee and shall bear interest from date of expenditure until paid at the
Interest Rate, all of which shall constitute a portion of the Indebtedness and
shall be secured by this Mortgage and all other security instruments.
 
Section 4.08     Occupancy After Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale Mortgagor or Mortgagor’s
representatives, successors or assigns or any other person claiming any interest
in the Mortgaged Property by, through or under Mortgagor, are occupying or using
the Mortgaged Property or any part thereof, each and all shall immediately
become the tenant of the purchaser at such sale, which tenancy shall be a
tenancy from day to day, terminable at the will of either the landlord or
tenant, or at a reasonable rental per day based upon the value of the property
occupied, such rental to be due daily to the purchaser; to the extent permitted
by applicable law, the purchaser at such sale shall, notwithstanding any
language herein apparently to the contrary, have the sole option to demand
immediate possession following the sale or to permit the occupants to remain as
tenants at will.  In the event the tenant fails to surrender possession of said
property upon demand, the purchaser shall be entitled to institute and maintain
a summary action for possession of the Mortgaged Property (such as an action for
forcible entry and detainer) in any court having jurisdiction.
 
Section 4.09     Remedies Cumulative, Concurrent and Nonexclusive.  Every right,
power and remedy herein given to Mortgagee shall be cumulative and in addition
to every other right, power and remedy herein specifically given or now or
hereafter existing in equity, at law or by statute (including specifically those
granted by the Applicable UCC in effect and applicable to the Mortgaged Property
or any portion thereof) each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time and so often and in such order as may be deemed expedient by Mortgagee, and
the exercise, or the beginning of the exercise, of any such right, power or
remedy shall not be deemed a waiver of the right to exercise, at the same time
or thereafter any other right, power or remedy.  No delay or omission by
Mortgagee in the exercise of any right, power or remedy shall impair any such
right, power or remedy or operate as a waiver thereof or of any other right,
power or remedy then or thereafter existing.
 
Section 4.10     No Release of Obligations.  Neither Mortgagor, any other
Company Party, any guarantor nor any other person hereafter obligated for
payment of all or any part of the Indebtedness shall be relieved of such
obligation by reason of (a) the failure of Mortgagee to comply with any request
of Mortgagor, or any guarantor or any other person so obligated to foreclose the
lien of this Mortgage or to enforce any provision hereunder or under the any of
the Loan Documents; (b) the release, regardless of consideration, of the
Mortgaged Property or any portion thereof or interest therein or the addition of
any other property to the Mortgaged Property; (c) any agreement or stipulation
between any subsequent owner of the Mortgaged Property and Mortgagee extending,
renewing, rearranging or in any other way modifying the terms of this Mortgage
without first having obtained the consent of, given notice to or paid any
consideration to Mortgagor, any other Company Party, any guarantor or such other
person, and in such event Mortgagor, the Company Parties, guarantor and all such
other persons shall continue to be liable to make payment according to the terms
of any such extension or modification agreement unless expressly released and
discharged in writing by Mortgagee; or (d) by any other act or occurrence save
and except the complete payment of the Indebtedness and the complete fulfillment
of all obligations hereunder or under the Loan Documents.


20

--------------------------------------------------------------------------------


 
Section 4.11     Release of and Resort to Collateral.  Mortgagee may release,
regardless of consideration, any part of the Mortgaged Property without, as to
the remainder, in any way impairing, affecting, subordinating or releasing the
lien or security interest created in or evidenced by this Mortgage or its
stature as a first and prior lien and security interest in and to the Mortgaged
Property, and without in any way releasing or diminishing the liability of any
person or entity liable for the repayment of the Indebtedness.  For payment of
the Indebtedness, Mortgagee may resort to any other security therefor held by
Mortgagee in such order and manner as Mortgagee may elect.
 
Section 4.12     Waiver of Redemption, Notice and Marshalling of Assets,
Etc.  To the fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefits that might accrue to
Mortgagor by virtue of any present or future moratorium law or other law
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment; provided, however,
that if the laws of any state do not permit the redemption period to be waived,
the redemption period is specifically reduced to the minimum amount of time
allowable by statute; (b) all notices Mortgagee’s intention to accelerate
maturity of the Indebtedness; and (c) any right to a marshalling of assets or a
sale in inverse order of alienation.  If any law referred to in this Mortgage
and now in force, of which Mortgagor or its successor or successors might take
advantage despite the provisions hereof, shall hereafter be repealed or cease to
be in force, such law shall thereafter be deemed not to constitute any part of
the contract herein contained or to preclude the operation or application of the
provisions hereof.
 
Section 4.13     Discontinuance of Proceedings.  In case Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted hereunder or under
the Loan Documents and shall thereafter elect to discontinue or abandon same for
any reason, Mortgagee shall have the unqualified right so to do and, in such an
event, Mortgagor and Mortgagee shall be restored to their former positions with
respect to the Indebtedness, this Mortgage, the Loan Documents, the Mortgaged
Property and otherwise, and the rights, remedies, recourses and powers of
Mortgagee shall continue as if same had never been invoked.
 
Section 4.14     Application of Proceeds.  The proceeds of any sale of the
Mortgaged Property or any part thereof and all other monies received by
Mortgagee in any proceedings for the enforcement hereof or otherwise, whose
application has not elsewhere herein been specifically provided for, shall be
applied:
 
(a)           first, to the payment of all costs and expenses incurred by
Mortgagee incident to the enforcement of this Mortgage, the Loan Documents or
any of the Indebtedness (including, without limiting the generality of the
foregoing, expenses of any entry or taking of possession, of any sale, of
advertisement thereof, and of conveyances, and court costs, compensation of
agents and employees, reasonable outside legal fees), and to the payment of all
other charges, expenses, liabilities and advances incurred or made by Mortgagee
under this Mortgage or in executing any trust or power hereunder;


21

--------------------------------------------------------------------------------


 
(b)           second, to payment of the Indebtedness in accordance with the
Purchase Agreement or other Transaction Documents; and
 
(c)           third, to Mortgagor or such other persons as may be entitled
thereto by law or as otherwise required by any court of competent jurisdiction.
 
Section 4.15     Resignation of Operator.  In addition to all rights and
remedies under this Mortgage, at law and in equity, if any Event of Default
shall occur and Mortgagee shall exercise any remedies under this Mortgage with
respect to any portion of the Mortgaged Property (or Mortgagor shall transfer
any Mortgaged Property “in lieu of” foreclosure), Mortgagee shall have the right
to request that any operator of any Mortgaged Property which is either Mortgagor
or any affiliate of Mortgagor to resign as operator under the joint operating
agreement applicable thereto, and no later than 60 days after receipt by
Mortgagor of any such request, Mortgagor shall resign (or cause such other party
to resign) as operator of such Mortgaged Property.
 
Section 4.16     INDEMNITY.  IN CONNECTION WITH ANY ACTION TAKEN BY MORTGAGEE
PURSUANT TO THIS MORTGAGE, MORTGAGEE AND ITS OFFICERS, DIRECTORS, PARTNERS,
MEMBERS, INVESTORS, EQUITY HOLDERS, EMPLOYEES, REPRESENTATIVES, AGENTS,
ADVISORS, ATTORNEYS, ACCOUNTANTS AND EXPERTS AND ANY PERSONS OR ENTITIES OWNED
OR CONTROLLED BY MORTGAGEE OR ANY SUCH OTHER PERSON OR ENTITY (“INDEMNIFIED
PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY MORTGAGOR RESULTING FROM
AN ASSERTION THAT MORTGAGEE HAS RECEIVED FUNDS FROM THE PRODUCTION OF
HYDROCARBONS CLAIMED BY THIRD PERSONS OR ANY ACT OR OMISSION OF ANY INDEMNIFIED
PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE MORTGAGED
PROPERTY INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF AN
INDEMNIFIED PARTY UNLESS SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF AN INDEMNIFIED PARTY, NOR SHALL MORTGAGEE BE OBLIGATED TO PERFORM
OR DISCHARGE ANY OBLIGATION, DUTY OR LIABILITY OF MORTGAGOR. MORTGAGOR SHALL AND
DOES HEREBY AGREE TO INDEMNIFY EACH INDEMNIFIED PARTY FOR, AND TO HOLD EACH
INDEMNIFIED PARTY HARMLESS FROM, ANY AND ALL LIABILITY, LOSS OR DAMAGE WHICH MAY
OR MIGHT BE INCURRED BY ANY INDEMNIFIED PARTY BY REASON OF THIS MORTGAGE OR THE
EXERCISE OF RIGHTS OR REMEDIES HEREUNDER; SHOULD MORTGAGEE MAKE ANY EXPENDITURE
ON ACCOUNT OF ANY SUCH LIABILITY, LOSS OR DAMAGE, THE AMOUNT THEREOF, INCLUDING
COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A DEMAND OBLIGATION
(WHICH OBLIGATION MORTGAGOR HEREBY EXPRESSLY PROMISES TO PAY) OWING BY MORTGAGOR
TO MORTGAGEE AND SHALL BEAR INTEREST FROM THE DATE EXPENDED UNTIL PAID AT THE
INTEREST RATE, SHALL BE A PART OF THE INDEBTEDNESS AND SHALL BE SECURED BY THIS
MORTGAGE AND ANY OTHER SECURITY INSTRUMENT.  MORTGAGOR HEREBY ASSENTS TO,
RATIFIES AND CONFIRMS ANY AND ALL ACTIONS OF MORTGAGEE WITH RESPECT TO THE
MORTGAGED PROPERTY TAKEN UNDER THIS MORTGAGE.  THE LIABILITIES OF MORTGAGOR AS
SET FORTH IN THIS SECTION 4.16 SHALL SURVIVE THE TERMINATION OF THIS MORTGAGE.
 
 
ARTICLE V
[INTENTIONALLY OMITTED]
 
22

--------------------------------------------------------------------------------


 
ARTICLE VI
Miscellaneous
 
Section 6.01     Release of Mortgage.  At such time, if any, as (i) all
Indebtedness under the Notes secured hereby shall be finally and irrevocably
paid in full in cash or converted pursuant to the Notes, (ii) no Notes shall
remain outstanding, (iii) all commitments to lend under the Purchase Agreement
shall have terminated and (iv) there shall exist no other outstanding payment or
reimbursement obligations (other than contingent indemnification obligations for
which no claims shall have been asserted) of the Mortgagor or any of its
Subsidiaries to the Mortgagee under any of the Transaction Documents (other than
the Warrant or shares exercisable thereunder), Mortgagee shall forthwith cause
satisfaction and discharge of this Mortgage to be entered upon the record at the
expense of Mortgagor and shall execute and deliver or cause to be executed and
delivered such instruments of satisfaction and reassignment as may be
appropriate.  
 
Section 6.02     Severability.  If any provision hereof is invalid or
unenforceable in any jurisdiction, the other provisions hereof shall remain in
full force and effect in such jurisdiction and the remaining provisions hereof
shall be liberally construed in favor of Mortgagee in order to effectuate the
provisions hereof, and the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
any such provision in any other jurisdiction.
 
Section 6.03     Successors and Assigns of Parties.  The term “Mortgagee” as
used herein shall mean and include any legal owner, holder, assignee or pledgee
of any of the Indebtedness secured hereby.  The terms used to designate
Mortgagee and Mortgagor shall be deemed to include the respective heirs, legal
representatives, successors and assigns of such parties.
 
Section 6.04     Satisfaction of Prior Encumbrance.  To the extent that proceeds
of the Notes are used to pay indebtedness secured by any outstanding lien,
security interest, charge or prior encumbrance against the Mortgaged Property,
such proceeds have been advanced by Mortgagee at Mortgagor’s request, and
Mortgagee shall be subrogated to any and all rights, security interests and
liens owned by any owner or holder of such outstanding liens, security
interests, charges or encumbrances, irrespective of whether said liens, security
interests, charges or encumbrances are released, and it is expressly understood
that, in consideration of the payment of such other indebtedness by Mortgagee,
Mortgagor hereby waives and releases all demands and causes of action for
offsets and payments to, upon and in connection with the said indebtedness.
 
Section 6.05     Subrogation of Mortgagee.  This Mortgage is made with full
substitution and subrogation of Mortgagee and its successors and assigns in and
to all covenants and warranties by others heretofore given or made in respect of
the Mortgaged Property or any part thereof.
 
Section 6.06     Nature of Covenants.  The covenants and agreements herein
contained shall constitute covenants running with the land and interests covered
or affected hereby and shall be binding upon the heirs, legal representatives,
successors and assigns of the parties hereto.
 
Section 6.07     Notices.  All notices, requests, consents, demands and other
communications required or permitted hereunder shall be given or furnished in
accordance with the terms of the Purchase Agreement relating to the giving of
notices (it being agreed to and understood that delivery to Mortgagor of any
such notice, request, consent, demand or other communication shall be deemed
delivery to Mortgagor).


23

--------------------------------------------------------------------------------


 
Section 6.08     Counterparts.  This Mortgage is being executed in several
counterparts, all of which are identical, except that to facilitate recordation,
if the Mortgaged Property is situated in more than one jurisdiction,
descriptions of only those portions of the Mortgaged Property located in, and
descriptions of the Prior Mortgages (as defined herein) for, the jurisdiction in
which a particular counterpart is recorded shall be attached as Exhibit A
thereto.  An Exhibit A containing a description of all Mortgaged Property
wheresoever situated will be attached to that certain counterpart to be attached
to a Financing Statement and filed with the Secretary of State of Texas in its
Uniform Commercial Code Records.  Each of such counterparts shall for all
purposes be deemed to be an original and all such counterparts shall together
constitute but one and the same instrument providedthat a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
Section 6.09     Effective as a Financing Statement.  This Mortgage, among other
things, covers goods which are or are to become fixtures on the real property
described herein and covers as-extracted collateral related to the
real/immovable property described herein.  This Mortgage shall be effective as a
financing statement (i) filed as a fixture filing with respect to all fixtures
included within the Mortgaged Property, (ii) covering as-extracted collateral
with respect to all as-extracted collateral included within the Mortgaged
Property (including, without limitation, all oil, gas, other minerals and other
substances of value which may be extracted from the earth at the wellhead or
minehead) and (iii) covering all other Mortgaged Property.  This Mortgage is to
be filed for record in the real/immovable property records of each county or
parish where any part of the Mortgaged Property is situated and may also be
filed in the offices of the Bureau of Land Management or the Minerals Management
Service or any relevant state agency (or any successor agencies).  The mailing
address of Mortgagor is the address of Mortgagor set forth at the end of this
Mortgage and the address of Mortgagee from which information concerning the
security interests hereunder may be obtained is the address of Mortgagee set
forth at the end of this Mortgage.  Nothing contained in this paragraph shall be
construed to limit the scope of this Mortgage nor its effectiveness as a
financing statement covering any type of property.  A carbon, photographic,
facsimile or other reproduction of this Mortgage or of any financing statement
relating to this Mortgage shall be sufficient as a financing statement for any
of the purposes referred to this Section.  Without limiting any other provision
herein, Mortgagor hereby authorizes Mortgagee to file, in any filing or
recording office, one or more financing statements and any renewal or
continuation statements thereof.
 
Section 6.10     No Impairment of Security.  To the extent allowed by applicable
law, the lien, privilege, security interest and other security rights hereunder
shall not be impaired by any indulgence, moratorium or release which may be
granted including, but not limited to, any renewal, extension or modification
which may be granted with respect to any secured obligations, or any surrender,
compromise, release, renewal, extension, exchange or substitution which may be
granted in respect of the Mortgaged Property (including, without limitation,
Production Proceeds), or any part thereof or any interest therein, or any
release or indulgence granted to any borrower, endorser, guarantor or surety of
any Indebtedness.
 
Section 6.11     Acts Not Constituting Waiver.  Any Event of Default may be
waived without waiving any other prior or subsequent Event of Default.  Any
Event of Default may be remedied without waiving the Event of Default
remedied.  Neither failure to exercise, nor delay in exercising, any right,
power or remedy upon any Event of Default shall be construed as a waiver of such
Event of Default or as a waiver of the right to exercise any such right, power
or remedy at a later date.  No single or partial exercise of any right, power or
remedy hereunder shall exhaust the same or shall preclude any other or further
exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time.  No modification or waiver of any
provision hereof nor consent to any departure by Mortgagor therefrom shall in
any event be effective unless the same shall be in writing and signed by
Mortgagee and then such waiver or consent shall be effective only in the
specific instances, for the purpose for which given and to the extent therein
specified.  No notice nor demand on Mortgagor in any case shall of itself
entitle Mortgagor to any other or further notice or demand in similar or other
circumstances.  Acceptance of any payment in an amount less than the amount then
due on any Indebtedness shall be deemed an acceptance on account only and shall
not in any way excuse the existence of an Event of Default hereunder.


24

--------------------------------------------------------------------------------


 
Section 6.12     Mortgagor’s Successors.  In the event the ownership of any
Mortgaged Property or any part thereof becomes vested in a person other than
Mortgagor, then, without notice to Mortgagor, such successor or successors in
interest may be dealt with, with reference to this Mortgage and to the
obligations secured hereby, in the same manner as with Mortgagor, without in any
way vitiating or discharging Mortgagor’s liability hereunder or for the payment
of the Indebtedness or performance of the obligations secured hereby.  No
transfer of any Mortgaged Property, no forbearance, and no extension of the time
for the payment of any Indebtedness secured hereby, shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Mortgagor hereunder or for the payment of the Indebtedness or performance of the
obligations secured hereby, or the liability of any other person hereunder or
for the payment of the Indebtedness.
 
Section 6.13     Certain Consents.  Except where otherwise expressly provided
herein, in any instance hereunder where the approval, consent or the exercise of
judgment of Mortgagee is required, the granting or denial of such approval or
consent and the exercise of such judgment shall be within the sole discretion of
Mortgagee in its reasonable credit judgment, and Mortgagee shall not, for any
reason or to any extent, be required to grant such approval or consent or
exercise such judgment in any particular manner, regardless of the
reasonableness of either the request or the judgment of such party.
 
Section 6.14     GOVERNING LAW.  WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW, THIS MORTGAGE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF KANSAS APPLICABLE TO CONTRACTS MADE AND TO
BE PERFORMED ENTIRELY WITHIN SUCH STATE AND THE LAWS OF THE UNITED STATES OF
AMERICA, EXCEPT THAT TO THE EXTENT THAT THE LAW OF A STATE IN WHICH A PORTION OF
THE MORTGAGED PROPERTY IS LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO A PORTION
OF THE MORTGAGED PROPERTY) NECESSARILY OR, IN THE SOLE DISCRETION OF THE
MORTGAGEE, APPROPRIATELY GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE
MATTERS RELATING TO THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS,
PRIVILEGES, SECURITY INTERESTS AND OTHER RIGHTS AND REMEDIES OF THE MORTGAGEE
GRANTED HEREIN, THE LAW OF SUCH STATE SHALL APPLY AS TO THAT PORTION OF THE
MORTGAGED PROPERTY LOCATED IN (OR WHICH IS OTHERWISE SUBJECT TO THE LAWS OF)
SUCH STATE.
 
Section 6.15     EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS MORTGAGE; AND AGREES THAT IT
IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS MORTGAGE; THAT IT HAS
IN FACT READ THIS MORTGAGE AND IS FULLY INFORMED AND HAS FULL NOTICE AND
KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS MORTGAGE; THAT IT HAS
BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS MORTGAGE; AND HAS RECEIVED THE
ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS MORTGAGE; AND THAT IT RECOGNIZES
THAT CERTAIN OF THE TERMS OF THIS MORTGAGE RESULT IN ONE PARTY ASSUMING THE
LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER
PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND
COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY
EXCULPATORY PROVISION OF THIS MORTGAGE ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”


25

--------------------------------------------------------------------------------


 
Section 6.16     FINAL AGREEMENT.  THE [LOAN] [TRANSACTION] DOCUMENTS, THIS
MORTGAGE AND THE SECURITY DOCUMENTS AND THE OTHER WRITTEN DOCUMENTS EXECUTED IN
CONNECTION THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
Section 6.17     [Reserved].
 
Section 6.18     Compliance with Usury Laws.  It is the intent of Mortgagor,
Mortgagee and all other parties to the Transaction Documents to contract in
strict compliance with applicable usury law from time to time in effect.  In
furtherance thereof, it is stipulated and agreed that none of the terms and
provisions contained herein or in the other Transaction Documents shall ever be
construed to create a contract to pay, for the use, forbearance or detention of
money, interest in excess of the maximum amount of interest permitted to be
collected, charged, taken or received by applicable law from time to time in
effect.
 
Section 6.19     Certain Obligations of Mortgagor.  Without limiting Mortgagor's
obligations hereunder, Mortgagor's liability hereunder and the obligations
secured hereby shall extend to and include all post petition interest, expenses
and other duties and liabilities with respect to Mortgagor's obligations
hereunder which would be owed but for the fact that the same may be
unenforceable due to the existence of a bankruptcy, reorganization or similar
proceeding.
 
Section 6.20     Authority of Mortgagee.  The holders of the Indebtedness
secured hereby may, by agreement among them, provide for and regulate the
exercise of rights and remedies hereunder, but, unless and until modified to the
contrary in writing signed by all such persons and recorded in the same counties
as this Mortgage is recorded, (i) all persons other than Mortgagor and its
affiliates shall be entitled to rely on the releases, waivers, consents,
approvals, notifications and other acts (including, without limitation, the
bidding in of all or any part of the Indebtedness held by any one or more
persons, whether the same be conducted under the provisions hereof or otherwise)
of Mortgagee, without inquiry into any such agreements or the existence of
required consent or approval of any holders of Indebtedness and without the
joinder of any party other than Mortgagee in such releases, waivers, consents,
approvals, notifications or other acts and (ii) all notices, requests, consents,
demands and other communications required or permitted to be given hereunder may
be given to Mortgagee.
 
[Remainder of page intentionally left blank; signature page follows]
 
26

--------------------------------------------------------------------------------




WITNESS THE EXECUTION HEREOF, this 10th day of September, 2007, to be effective
as of said date (the “Effective Date”).
 

 
MORTGAGOR:  
         
GULF WESTERN PETROLEUM, LP,  
   
a Texas limited partnership  
             
By:
Wharton Resources, LLC, 
     
a Delaware limited liability company, 
     
its general partner 
               
By:
/s/  Donald L. Sytsma
     
Name:
Donald L. Sytsma
     
Title:
CFO
 



 
The name and address of the Debtor/Mortgagor is:


Gulf Western Petroleum, L.P.
4801 Woodway Drive
Suite 306 W
Houston, TX  77056


 
The name and address of the Secured Party/Mortgagee is:


Metage Funds Limited, as Collateral Agent
8 Pollen Street
London, England W1S 1NG
Attention:  Tom Sharp
 
Signature Page to Kansas Mortgage



--------------------------------------------------------------------------------


 
STATE OF TEXAS
)
   
)
 
COUNTY OF HARRIS
)
   
)
 
CITY OF HOUSTON
)
 



 


 
The foregoing instrument was acknowledged before me this 10th day of September,
2007, by Donald L. Sytsma as CFO of GULF WESTERN PETROLEUM LP, a Texas limited
partnership, on behalf of said limited partnership.
 
 
 
Witness my hand and official seal.
 
My Commission Expires:  November 18, 2009 
 

 
  /s/  Yazmin E. Leyva
   
Notary Public
 

 
Signature Page to Kansas Mortgage
 

--------------------------------------------------------------------------------




EXHIBIT A


Property Descriptions



 
Mound Branch Project
                 
Lessor
Lease Date /
 
Royalty
HBP
Number of Acres
Legal Description
County
State
 
Lease Exp. Date
                               
Bellar Family Farm, LLC
               
Lease Date-
12/10/2005
3years
 1/8
no
Total Acres 125
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date
12/10/2008
       
Section 29:
               
E/2NE/4,NE/4SE/4,N/2SE/4SE/4
               
Lying North of County Rd
                     
Eugene R. & Catherine S. Perkins
       
Total Acres 320
     
Lease Date-
2/11/2006
3years
 1/8
 
Lease (1) 160
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date
2/11/2009
       
Section 18: NE/4
   
Lease Date-
2/11/2006
3years
 1/8
 
Lease (2) 160
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date
2/11/2009
       
Section 18:
               
E/2SW/4, W/2SE/4
   
Tom & Angela Russell,
       
Total Acres 563
     
Preston & Christina Jones
               
Lease Date-
2/25/2006
3years
 1/8
 
Lease (1) 280
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date
2/25/2009
       
Section 21: NE/4NW/4, lying East of County RD, NE/4
               
Section 22: W/2SW/4, SW/4NW/4
   
Lease Date-
2/25/2006
3years
 1/8
 
Lease (2) 283
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date
2/25/2009
       
Section 15: SW/4
               
Section 22: N/2NW/4, SE/4NW/4
                                       
Howard E. & Debbie J. Unruh
               
Lease Date-
2/25/2006
3years
 1/8
 
Total Acres 200
Township 30 South, Range 11 East of 6th P.M.
Elk
KS
Lease Exp. Date
2/25/2009
       
Section 21: SE/4, NE/4SW/4, SE/4SW/4
                     
Alvin V. Schibbelhute
     
no
Total Acres 400
     

 

--------------------------------------------------------------------------------


 
Lease Date-
10/1/2005
3 years
 1/8
 
Lease (1) - 240 Acres
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date-
10/1/2008
       
Section 12: SE/4, E/2SW/4
   
Lease Date-
10/1/2005
3 years
 1/8
n/a
Lease (2) - 160 Acres
Township 30 South, Range 12 East
Elk
KS
Lease Exp. Date-
10/1/2008
       
Section 7: SW/4
                     
David Denton
       
Total Acres 640
     
Lease Date-
10/13/2005
3 years
 1/8
n/a
Lease (1) - 320 Acres
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date-
10/13/2008
       
Section 16: N/2
   
Lease Date-
10/13/2005
3 years
 
n/a
Lease (2) - 320 Acres
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date-
10/13/2008
       
Section 16: S/2
                     
Dennis Bryan
               
Lease Date-
9/6/2005
3 years
 1/8
n/a
Total Acres 80
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date-
9/6/2008
       
Section 19: E/2NE/4
                     
Robert Adams
       
Total Acres 920
     
Lease Date-
10/17/2005
3 years
 1/8
n/a
Lease (1)  160 Acres
Township 30 South, Range 11 East  E/2 NW/4, W/2 NE/4, Sec32
Elk
KS
Lease Exp. Date-
10/17/2008
       
T30S-R11E, Elk County, Kansas
   
Lease Date-
10/17/2005
3 years
 1/8
 
Lease (2) 160 Acres
Township 30 South Range 11 East
Elk
KS
Lease Exp. Date-
10/17/2008
       
Section 35: NE/4
   
Robert, Lakin, Linda Adams
               
Alice M. & Marion Brunetti
               
Lease Date-
10/17/2005
3 years
   
Lease (3)- 240 Acres
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date-
10/17/2008
       
Section 27: E/2SW/4, SE/4
   
Robert, Lakin, Linda Adams
               
Alice M. & Marion Brunetti
               
Lease Date-
10/17/2005
3 years
 1/8
 
Lease (4)- 80 Acres
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date-
10/17/2008
       
Section 35: W/2NW/4
                     
Robert A., Larkin & Linda T.
               
Adams
               
Lease Date-
10/17/2005
3 years
   
Lease (5)- 120 Acres
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date-
10/17/2008
       
Section 23: SE/4SE/4
               
Section 24: S/2SW/4
   

 

--------------------------------------------------------------------------------


 
Robert A., Larkin & Linda T.
               
Adams
               
Lease Date-
10/17/2005
3 years
   
Lease (6) 160 Acres
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date-
10/17/2008
       
Section 25: N/2NW/4
               
Section 26: E/2NE/4
                     
Phyllis A. & Neal F. Osborn Trustees of the
               
Phyllis A. Osborn Trust
       
Total Acres 640
     
Lease Date-
3/16/2006
3 years
 1/8
 
Lease (1) 240 Acres
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date-
3/16/2009
       
Section 15: W/2SE/4
               
Section 22: NE/4
   
Lease Date-
3/16/2006
3 years
 1/8
 
Lease (2) 160 Acres
Township 30 South Range 11 East
Elk
KS
Lease Exp. Date-
3/16/2009
       
Section 27: NE/4
     
3/16/2006
3 years
 1/8
 
Lease (3) 240 Acres
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date-
3/16/2009
       
Section 22: SE/4, E/2SW/4
                     
Babst Family Limited Partnership
       
Total Acres 2524.1
     
Lease Date-
10/22/2005
1year*
 1/8
 
Lease (1) - 649.55 Acres
Township 30 South, Range 12 East
Elk
KS
Original Lease Term 1yr.
10/22/2006
       
Section 30: Lots 1,2,3,4 E2,a/d/a All
   
Lease extended 2 more years new exp date
10/22/2008
       
Township 30 South, Range 11 East
               
Section 25: N/2S/2 lying North
               
(2 Ac.) and East County Rd., NE/4
               
lying East County (12 Ac.)
   
Babst Family Limited Partnership
               
Lease Date-
10/22/2005
1year*
 1/8
 
Lease (2) - 239.34 Acres
Township 30 South, Range 12 East
Elk
KS
Original Lease Term 1yr.
10/22/2006
       
Section 31: Lot 1 (39.34), NE/4NW/4,
   
Lease extended 2 more years new exp date
10/22/2008
       
N/2NE/4, a/d/a N/2N/2
               
Section 32: N/2NW/4
   
Babst Family Limited Partnership
               
Lease Date-
10/22/2005
1 yr*
   
Lease (3) - 626.60 Acres
Township 30 South, Range 12 East
Elk
KS
Original Lease Term 1yr.
10/22/2006
       
Section 18: Lots 1,2,3,4
   
Lease extended 2 more years new exp date
10/22/2008
       
E/2W/2, E/2, a/d/a All
   
Babst Family Limited Partnership
               

 

--------------------------------------------------------------------------------


 
Lease Date-
10/22/2005
3years
   
Lease (4) - 320 Acres
Township 30 South, Range 12 East
Elk
KS
Lease Exp. Date
10/22/2008
       
Section 29: W/2
   
Babst Family Limited Partnership
               
Lease Date-
10/22/2005
3years
   
Lease (5) - 688.61 Acres
Township 30 South, Range 12 East
Elk
KS
Lease Exp. Date
10/22/2008
       
Section 19: Lots 1,2,3,4,
               
E/2, a,d,a All ( 632.11 ac. )
   
*Leases where originally one year with
         
Township 30 South, Range 11 East
   
option to extend 2 additional years which
         
Section 24: All that part of the
   
was exercised before lease expired
         
SE/4NE/4, E/2SE/4 lying East of
   
new expiration date is 10/22/08
         
County Road ( 56.5 ac. )
                                       
M. Ruth Royse, Trustee of the M. Ruth Royce
       
Total Acres 640
     
Lease Date-
3/20/2006
3 years
 1/8
 
Lease (1) 320 Acres
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date-
3/20/2009
       
Section 10: W/2
   
Lease Date-
3/20/2006
3 years
 1/8
 
Lease (2) 320 Acres
Township 30 South, Range 11 East
Elk
KS
Lease Exp. Date-
3/20/2009
       
Section 10: E/2
                     
Margaret P. Tidwell
         
Section 29, 30 Various
Elk
KS
           
The West Half of the Northeast Quarter (W/2 NE/4) of Section 29; AND
 
The East Half of the Northwest Quarter (E/2NW4) except a tract described as
follows: beginning at the Northwest corner of the Northeast Quarter of the
Northwest Quarter (NE/4 NW/4)  of Section 29 and running thence South 3 chains,
thence South 71 degrees East five chains, thence East 5 Chains, thence North 64
degrees and 30 minutes East 12 Chains to the Quarter Section corner on the North
side of Section 29, thence West along Section line 20 chains to place of
beginning; AND
 
   

 

--------------------------------------------------------------------------------


 
Lease Date-
7/13/2005
1year
   
Total Acres 959
Southwest Quarter of the Northwest Quarter (SW/4  NW/4) and the North half of
the Southwest Quarter (N/2 SW/4 and the Southeast Quarter of the Southwest
Quarter (SE/4 SW/4) of Section 29; AND
 
North Half of the Southeast Quarter (N/2 SE/4) and the Southeast Quarter of the
Southeast Quarter (SE/4 SE/4) of Section 30; AND
 
Northeast Quarter and the East Half of the Northwest Quarter (NE/4 E/2 NW/4) of
Section 30: AND
 
West Half of the Northeast Quarter and East Half of the Northwest Quarter (W/2
N/4 and  E/2 N/4) , except 4 acres off Southwest corner of Section 19; AND
 
 
Southeast Quarter and twenty-tow acres off East side of the Northeast Quarter of
the Southwest Quarter (NE/4 SW/4) of Section19, all in Township 30 South Range
11 East of the 6th P. M., containing 1011 acres more or less, elk County, Kansas
   
Lease Exp. Date
HPD
             



Lease Holder: Gulf Western Petroleum, LP;   In conjunction with the Mound Branch
Development Agreement between Orbit Energy, LLC and Gulf Western Petroleum, LP
(GWP) dated September  01, 2006,  GWP purchases all of Orbit’s working and
associated net revenue interests in approximately 8,800 gross acres, existing
drilled wells, and associated equipment in the Mound Branch Project.


 

--------------------------------------------------------------------------------